Exhibit 10.3

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

by and between

 

VIVUS, INC.

 

and

 

BERLIN-CHEMIE AG

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS

1

ARTICLE 2 - LICENSES

9

2.1 Effectiveness of Agreement; Condition Precedent

9

2.2 Licenses to Menarini

10

2.3 Licenses to VIVUS

11

2.4 VIVUS Retained Rights

11

2.5 No Other Licenses

11

2.6 Sublicense Agreements

11

2.7 Mutual Exclusivity

12

2.8 Right of First Negotiation

13

2.9 ***

13

ARTICLE 3 - GOVERNANCE

13

3.1 Joint Steering Committee

13

3.2 Meetings of the JSC

14

3.3 Responsibilities of the JSC

14

3.4 Areas Outside the JSC’s Authority

14

3.5 JSC Decisions

15

3.6 Subcommittees

15

3.7 Alliance Manager

15

ARTICLE 4 — DEVELOPMENT AND COMMERCIALIZATION

16

4.1 Marketing Authorization

16

4.2 Transfer of Marketing Authorization

16

4.3 Development Obligations

18

4.4 Commercialization - General

19

4.5 Commercialization and Medical Affairs Plan

19

4.6 Diligent Commercialization by Menarini

20

4.7 Sales Force

21

4.8 Promotional Materials

22

4.9 Medical Affairs Activities

22

4.10 Compliance

23

4.11 Re-Sale Price

23

4.12 Commercialization Reports

23

4.13 Menarini Records and Audits

24

4.14 Cross-Territory Sales

24

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5 — REGULATORY

24

5.1 Regualtory Materials and Reguatory Approvals

24

5.2 Other Regualtory Obligations

26

5.3 Audit Right

26

5.4 Right of Reference

27

5.5 Regulatory Actions

27

5.6 PV Agreement

28

ARTICLE 6 — MANUFACTURING

29

6.1 Commercial Supply Agreement

29

6.2 Manufacturing Transition

29

ARTICLE 7 — FINANCIALS

31

7.1 License Fee

31

7.2 Regulatory Milestone Payment

31

7.3 Royalty Pre-Payment Milestones

31

7.4 Sales Milestone Payments

32

7.5 Royalty to VIVUS

32

7.6 Additional Royalty

33

7.7 Reports; Payments

33

7.8 Taxes

34

7.9 Late Payments

34

7.10 Records; Audits

34

ARTICLE 8 — INTELLECTUAL PROPERTY

34

8.1 Ownership of Inventions

34

8.2 Disclosure of Inventions

35

8.3 Prosecution of Patents

35

8.4 Enforcement of Patents

35

8.5 Patent Marking

37

8.6 Trademark

37

8.7 Infringement of Third Party IP

38

ARTICLE 9 — REPRESENTATIONS, WARRANTIES AND COVENANTS

38

9.1 Mutual Representations and Warranties

38

9.2 VIVUS Technology

39

9.3 VIVUS Trademark Representations and Warranties

39

9.4 Compliance with Law

40

9.5 Representations regarding Debarment and Compliance

40

9.6 Disclaimer

41

9.7 No Other Representations and Warranties

41

ARTICLE 10 — INDEMNIFICATION

42

10.1 Indemnification by VIVUS

42

10.2 Indemnification by Menarini

42

10.3 Indemnification Procedures

43

10.4 Limitation of Liability

43

10.5 Insurance

43

ARTICLE 11 — CONFIDENTIALITY

44

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

ii

--------------------------------------------------------------------------------


 

11.1 Confidentiality

44

11.2 Authorized Disclosure

45

11.3 Publicity; Terms of Agreement

46

ARTICLE 12 — TERM AND TERMINATION

47

12.1 Term

48

12.2 Termination before the expiration of the Term

48

12.3 Effect of Termination of the Agreement before the expiration of the Term

49

12.4 Certain Pre-Termination Liabilities

49

12.5 Sales Volume

49

12.6 Accrued Liabilities; Other Remedies

49

12.7 Rights in Bankruptcy

49

12.8 Survival

50

12.9 Liquidated Damages

50

ARTICLE 13 — DISPUTE RESOLUTION

50

13.1 Disputes

51

13.2 Arbitration

51

13.3 Arbitrator

51

13.4 Decision

51

13.5 Award

52

13.6 Costs

52

13.7 Injunctive Relief

52

13.8 Confidentiality

52

13.9 Survivability

52

13.10 Patent and Trademark Disputes

52

ARTICLE 14 — MISCELLANEOUS

53

14.1 Entire Agreement; Amendment

53

14.2 Force Majeure

53

14.3 Notices

53

14.4 No Strict Construction; Headings; Interpretation

54

14.5 Assignment

54

14.6 Records Retention

55

14.7 Governing Law

55

14.8 Successors and Assigns; No Third Party Beneficiaries

55

14.9 Performance by Affiliates

55

14.10 Further Assurances and Actions

56

14.11 Compliance with Applicable Law

56

14.12 Severability

57

14.13 No Waiver

57

14.14 Independent Contractors

57

14.15 Counterparts

57

EXHIBITS

58

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

iii

--------------------------------------------------------------------------------


 

LICENSE AND COMMERCIALIZATION AGREEMENT

 

THIS LICENSE AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is executed on
the 5th of July, 2013 (the “Execution Date”) by and between VIVUS, INC., a
Delaware corporation with its principal place of business at 351 E. Evelyn
Avenue, Mountain View, CA 94041, United States (“VIVUS”), and BERLIN-CHEMIE AG,
a German public limited company having a place of business at Glienicker Weg 125
— 127, 12489 Berlin, Germany (“Menarini”).  VIVUS and Menarini are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

VIVUS owns or has a license to certain patent rights and other intellectual
property rights relating to a medicinal product known as avanafil.

 

VIVUS has received regulatory approval for avanafil in the United States for the
treatment of male erectile dysfunction (under the trade name Stendra®) and has
submitted an application to the EMA (as defined below) requesting that the
European Commission grant marketing authorization for avanafil in the European
Union for the same indication (under the trade name Spedra®).

 

VIVUS desires to grant to Menarini, and Menarini desires to receive, a license
for the use and commercialization of avanafil in certain territories as defined
herein.

 

VIVUS has invested significant amounts of time, effort, and financial resources
in the research and development of avanafil, and the grant of marketing
authorization for avanafil in the European Union will become possible only as a
result of these efforts and investment by VIVUS, all of which is understood and
acknowledged by Menarini.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.

 

1.1                               “Accounting Standards” has the meaning set
forth in the definition of “Net Sales” in this Article 1.

 

1.2                               “Acquisition” has the meaning set forth in
Section 2.7(b).

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

1

--------------------------------------------------------------------------------


 

1.3                               “Action Date” means, with respect to a legal
action in connection with a Product Infringement, the date that is the earlier
of (a) *** following notice pursuant to Section 8.4(a) of a Product
Infringement, and (b) *** before the date after which a legal action would be
substantively limited or compromised with respect to the remedies available
against the alleged Third Party infringer.

 

1.4                               “Affiliate” means, with respect to a
particular Party, any person, firm, trust, corporation, company, partnership, or
other entity or combination thereof that directly or indirectly controls, is
controlled by or is under common control with such Party.  For the purposes of
this definition, the word “control” (including, with correlative meaning, the
terms “controlled by” or “under the common control with”) means (a) ownership of
fifty percent (50%) or more of the voting and equity rights of such person,
firm, trust, corporation, company, partnership or other entity or combination
thereof, or (b) the power to direct the management of such person, firm, trust,
corporation, company, partnership, or other entity or combination thereof.

 

1.5                               “Alliance Managers” has the meaning set forth
in Section 3.7.

 

1.6                               “Applicable Law” means any and all laws,
statutes, ordinances, regulations, permits, orders, decrees, judgments,
directives, or rules of any kind whatsoever that are promulgated by a European
Union, national, federal, state, or other institution or governmental authority,
in each case pertaining to any of the activities contemplated by this Agreement,
including any regulations promulgated by any Regulatory Authority in the
Menarini Territory, all as amended from time to time.

 

1.7                               “Bankrupt Party” has the meaning set forth in
Section 12.7.

 

1.8                               “Business Day” means each day of the week
excluding Saturday, Sunday or a day on which banking institutions in New York or
in Germany are closed.

 

1.9                               “Claim” means all investigations, claims,
suits, actions, cross-complaints, demands, rights, requests, arbitrations,
mediations, causes of action, obligations, settlements or orders, whether at
law, equity or otherwise, or whether sounding in tort, contract, equity, strict
liability or any statutory or common law cause of action of any sort.

 

1.10                        “Commercialization” means the marketing, Promotion,
sale, offering for sale, importation and/or distribution of Product, including
activities directed to obtaining Pricing Approval.  “Commercialize” has a
correlative meaning.

 

1.11                        “Commercialization and Medical Affairs Plan” has the
meaning set forth in Section 4.5(a).

 

1.12                        ***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 

1.13                        “Competing Product” means any product that operates
as phosphodiesterase type-5 inhibitor.

 

1.14                        “Compound” means the compound identified by the
International Non-Proprietary Name avanafil and chemically known as
(S)-4-(3-Chloro-4-methoxybenzylamino)-2-(2-hydroxymethylpyrrolidin-1-yl)-N-pyrimidin-2-ylmethyl-5-pyrimidinecarboxyamide.

 

1.15                        “Confidential Information” means, with respect to a
Party, all proprietary Information of such Party that is disclosed to or
accessed by the other Party under this Agreement.

 

1.16                        “Control” means, with respect to any material,
Information, or intellectual property right, that a Party owns or has a license
or right to such material, Information, or intellectual property right and has
the ability to grant to the other Party access, a license, or a sublicense (as
applicable) to such material, Information, or intellectual property right on the
terms and conditions set forth herein without violating the terms of any
then-existing agreement or other arrangement with any Third Party.

 

1.17                        “Detail” or “Detailing” means each separate
face-to-face contact by a professional sales representative with a physician or
other professional with authority to write prescriptions during which time the
promotional message involving a Product is presented and is a topic of
discussion.  When used as a verb, “Detail” shall mean to engage in a Detail.

 

1.18                        “Development” means all activities that relate to
obtaining, maintaining or expanding Regulatory Approval of Product.  This
includes (a) research, preclinical testing, toxicology, formulation and clinical
studies of Product; (b) preparation, submission, review, and development of data
or information for the purpose of submission to a Regulatory Authority to
obtain, maintain and/or expand Regulatory Approval of Product; and (c)
post-Regulatory Approval product support for Product (including laboratory and
clinical efforts directed toward the further understanding of the safety and
efficacy of Product).  For clarity, Development includes phase IV clinical
trials and other post-Regulatory Approval clinical trials of Product.  “Develop”
and “Developed” have correlative meanings.

 

1.19                        “EFPIA Code” means the code on the promotion of
prescription-only medicines to, and interactions with healthcare professionals
adopted by the European Federation of Pharmaceutical Industries and
Associations, as amended from time to time and related national codes or
equivalent industry codes as applicable in any of the countries of the Menarini
Territory.

 

1.20                        “EMA” means that European Medicines Agency or its
successor.

 

1.21                        “European Commission” means the European Union
institution responsible for grant of marketing authorization to medicinal
products for which authorization is sought through the centralized marketing
authorization procedure.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3

--------------------------------------------------------------------------------


 

1.22                        “Existing Confidentiality Agreement” means the
Confidentiality Agreement entered into by the Parties, dated November 30, 2011.

 

1.23                        “Existing MAA” means the MAA that was filed by VIVUS
with the EMA prior to the Execution Date and that, as of the Execution Date, is
pending approval of the European Commission.

 

1.24                        “FD&C Act” means the United States Federal Food,
Drug and Cosmetic Act.

 

1.25                        “Federal Arbitration Act” has the meaning set forth
in Section 13.2.

 

1.26                        “Field” means the treatment of male erectile
dysfunction in humans.

 

1.27                        “IND” means an Investigational New Drug Application,
as defined in the FD&C Act, or a similar application filed with an applicable
Regulatory Authority outside of the United States such as a clinical trial
application (CTA) or a clinical trial exemption (CTX).

 

1.28                        “Indemnified Claim” has the meaning set forth in
Section 10.3.

 

1.29                        “Indemnified Party” has the meaning set forth in
Section 10.3.

 

1.30                        “Indemnifying Party” has the meaning set forth in
Section 10.3.

 

1.31                        “Independent Manufacturing” has the meaning set
forth in Section 6.2(a).

 

1.32                        “Information” means any data, results, and
information of any type whatsoever, in any tangible or intangible form,
including know-how, trade secrets, practices, techniques, methods, processes,
procedures, inventions, developments, specifications, formulations, formulae,
software, algorithms, marketing reports, expertise, stability, technology,
pharmacological, biological, chemical, biochemical, toxicological, and clinical
test data, analytical and quality control data, and stability data.

 

1.33                        “JAMS Rules” has the meaning set forth in Section
13.2.

 

1.34                        “Joint Invention” has the meaning set forth in
Section 8.1.

 

1.35                        “Joint Patent” has the meaning set forth in Section
8.3(b).

 

1.36                        “JSC” means the Joint Steering Committee formed by
the Parties as described in Section 3.1.

 

1.37                        “Losses” means (a) all damages (including
compensatory damages, monetary damages, statutory damages, punitive and
exemplary damages and any pre-judgment and post-judgment interest), judgments,
or settlements payable to Third Parties; and (b) all legal expenses (including
attorneys’ fees and disbursements, expert and witness fees, fees and costs
associated with any investigations, court costs and appeal bonds).

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4

--------------------------------------------------------------------------------


 

1.38                        “Major Countries” means Germany, France, Spain,
Italy, and the United Kingdom.

 

1.39                        “Manufacturing Territory” means all the countries in
the world excluding Democratic People’s Republic of Korea (North Korea),
Republic of Korea (South Korea), Singapore, Malaysia, Thailand, Vietnam, and the
Philippines.

 

1.40                        “Marketing Authorization Application” or “MAA” means
an application to the appropriate Regulatory Authority for approval to market
the Product in any particular jurisdiction in the Menarini Territory, including
without limitation such an application submitted to the EMA and approved by the
European Commission.

 

1.41                        “Menarini Indemnitees” has the meaning set forth in
Section 10.1.

 

1.42                        “Menarini Know-How” means all Information (excluding
any patents and patent applications) (a) that is Controlled by Menarini or any
Affiliate as of the Effective Date or during the Term and (b) is reasonably
necessary or useful for the research, development, manufacture, use, importation
or sale of Products.  For clarity, the Menarini Know-How does not include the
VIVUS Know-How licensed to Menarini hereunder.

 

1.43                        “Menarini Patents” means all patents and patent
applications (a) that are Controlled by Menarini or any Affiliate as of the
Effective Date or during the Term and (b) that disclose or claim a Product or
the manufacture, use, or sale of a Product.  For clarity, the Menarini Patents
do not include the VIVUS Patents licensed to Menarini hereunder.

 

1.44                        “Menarini Technology” means the Menarini Patents and
Menarini Know-How.

 

1.45                        “Menarini Territory” means the following countries:
Albania, Andorra, Australia, Austria, Belgium, Bosnia Herzegovina, Bulgaria,
Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Iceland, Ireland, Italy, Latvia, Lichtenstein, Lithuania,
Luxembourg, Kosovo, Malta, Montenegro, the Netherlands, New Zealand, Norway,
Poland, Portugal, Republic of Macedonia, Republic of Serbia, Romania, San Marino
Republic, Slovakia, Slovenia, Spain, Sweden, Switzerland, the United Kingdom,
and Vatican City.

 

1.46                        “Menarini Trademarks” has the meaning set forth in
Section 8.6(c).

 

1.47                        “MTPC” means Mitsubishi Tanabe Pharma Corporation.

 

1.48                        “MTPC Agreement” means that certain Agreement
between VIVUS and MTPC (as successor in interest to Tanabe Seiyaku Co., Ltd.),
effective as of December 28, 2000, as amended.

 

1.49                        “Net Sales” means the amount invoiced or otherwise
billed by Menarini or its Affiliate or sublicensee (“Selling Party”) for sales
or other commercial disposition of a Product

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

5

--------------------------------------------------------------------------------


 

to a Third Party purchaser (“Gross Sales”), less the following (collectively,
“Net Sales Deductions”):

 

(a)                                 discounts actually given on Product,
including cash, trade and quantity discounts, price reduction or incentive
programs, retroactive price adjustments with respect to sales of such Product,
and charge-back payments (but excluding any discounts associated with vouchers
distributed as Sample Distributions);

 

(b)                                 credits or allowances actually allowed or
given upon rejections or returns of Product, including for recalls or damaged
goods;

 

(c)                                  rebates, reimbursements, or similar
allowances actually granted to managed health care organizations or to federal,
state and local governments in the Menarini Territory with respect to Products;

 

(d)                                 freight, postage, shipping and insurance
charges actually allowed or paid for delivery of Product (but only to the extent
such amounts are included when calculating Gross Sales above);

 

(e)                                  taxes, duties or other governmental charges
imposed on the sale of Product and actually paid by the Selling Party (but only
to the extent such amounts are included when calculating Gross Sales above), as
adjusted for rebates and refunds, but specifically excluding taxes based on net
income of the Selling Party;

 

provided that all of the foregoing deductions shall be calculated in accordance
with then-current International Financial Reporting Standards for revenue
recognition purposes, consistently applied during the applicable calculation
period throughout the Selling Party’s organization (“Accounting Standards”).

 

A sale of a Product is deemed to occur upon transfer of risk-of-loss with
respect to the Product.

 

For sake of clarity and avoidance of doubt, the transfer of Product by a Selling
Party or one of its Affiliates to another Affiliate of such Selling Party or to
a sublicensee of such Selling Party for resale shall not be considered a sale;
in such cases, Net Sales shall be determined based on the amount invoiced or
otherwise billed by such Affiliate or sublicensee to an independent Third Party,
less the Net Sales Deductions allowed under this Section.

 

1.50                        “Net Sales Deductions” has the meaning set forth in
the definition of “Net Sales” in this Article 1.

 

1.51                        “Pricing Approval” means the approval, agreement,
determination, or governmental decision establishing the price or level of
reimbursement for a Product, as required in a given jurisdiction.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

6

--------------------------------------------------------------------------------


 

1.52                        “Product” means the drug product containing Compound
that is the subject of the Existing MAA, in the form, formulation, and dosage
strength as defined in the Existing MAA as of the Effective Date, along with any
modifications to the current processing techniques, formulation or uses of such
drug product in the Field (including but not limited to, line extensions, new
administration modalities, new dosages, etc.).

 

1.53                        “Product Infringement” has the meaning set forth in
Section 8.4(a).

 

1.54                        “Product Launch” means the first placing on the
market of Product by Menarini or its Affiliate or sublicensee after the
Effective Date to an unrelated Third Party in a bona fide arms-length
transaction for use, consumption, or commercial distribution in the Field in the
Menarini Territory, excluding any transfer of Product for research, test
marketing, clinical trial purposes, compassionate use, or named patient
arrangements, or for warehousing or staging in advance of release of the Product
for commercial sale.

 

1.55                        “Promotion” means those product-related activities,
including (i) scientific and medical advertising, detailing, and distributing
samples of a prescription-only medicinal product to healthcare professionals;
and (ii) advertising of over-the-counter medicinal products to consumers;
normally undertaken by a pharmaceutical company that are aimed at legally
marketing and promoting, and encouraging the appropriate use of, a particular
pharmaceutical product.  “Promote” and “Promotional” have correlative meanings. 
For the avoidance of doubt, “Promotion” does not include any interactions with
patients or members of the general public in the Menarini Territory in relation
to prescription-only medicinal products.  The Parties shall not undertake any
activities that could constitute promotion of prescription-only medicinal
products to patients or members of the general public in the Menarini Territory.

 

1.56                        “Promotional Materials” means all Product-related
scientific training materials and all written, printed, graphic, electronic,
audio or video matter, including journal advertisements, sales visual aids,
leave items, formulary binders, reprints, direct mail, direct-to-consumer
(“DTC”) advertising of over-the-counter medicinal products (to the extent
applicable), Internet postings and broadcast advertisements, in each case
created by Menarini or on its behalf, and used or intended for use in connection
with any Promotion of the Product in the Menarini Territory under this
Agreement.

 

1.57                        “Prosecuting Party” has the meaning set forth in
Section 8.3(b).

 

1.58                        “PV Agreement” has the meaning set forth in Section
5.5.

 

1.59                        “Regulatory Approval” means all approvals necessary
for the manufacture, marketing, importation and sale of a Product for one or
more indications in a country or regulatory jurisdiction, which may include
satisfaction of all applicable regulatory and notification requirements, but
which shall exclude any Pricing Approval.

 

1.60                        “Regulatory Authority” means, in a particular
country or regulatory jurisdiction, any applicable governmental authority
involved in granting Regulatory Approval and/or, to the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

7

--------------------------------------------------------------------------------


 

extent required in such country or regulatory jurisdiction, Pricing Approval,
including the European Commission in the case of the European Union and/or its
member countries.

 

1.61                        “Regulatory Materials” means regulatory
applications, submissions, notifications, registrations, and/or other filings
made to or with a Regulatory Authority that are necessary or reasonably
desirable in order to Develop, manufacture, market, sell or otherwise
Commercialize a Product in a particular country or regulatory jurisdiction,
along with any documents of Regulatory Approval issued by a Regulatory Authority
in a particular country or regulatory jurisdiction.  Regulatory Materials
include INDs and MAAs.

 

1.62                        “Required Notice Date” has the meaning set forth in
Section 2.7(b).

 

1.63                        “Royalty Term” means the period commencing on the
Effective Date and continuing, on a country-by-country basis in the Menarini
Territory, until the latest of: (i) expiration of the last to expire valid VIVUS
Patent covering the Product; (ii) data protection covering the Product; or (iii)
ten (10) years after Product Launch.

 

1.64                        “Sales Force” means Menarini’s sales personnel
Detailing Product in the Menarini Territory including employees of, and contract
sales organizations engaged by, Menarini who are qualified to do so pursuant to
the terms and conditions of this Agreement.

 

1.65                        “Sales Quarter” means the three-month period
commencing with the first full calendar month after Product Launch and each
consecutive three (3)-month period thereafter.

 

1.66                        “Sales Year” means the twelve (12) month period
commencing with the first full calendar month after Product Launch, and each
subsequent twelve (12) month period.  The first Sales Year is referred to herein
as “Sales Year 1,” the second Sales Year is referred to herein as “Sales Year
2,” and so on.

 

1.67                        “Sample Distribution” means the distribution to a
physician’s office of (a) a voucher for free Product or (b) free Product
packaged as a complimentary trial for use by patients in the Menarini Territory
and in accordance with Applicable Law.

 

1.68                        “SEC” means the United States Securities and
Exchange Commission or any successor.

 

1.69                        “Selling Party” has the meaning set forth in the
definition of “Net Sales” in this Article 1.

 

1.70                        “Sole Inventions” has the meaning set forth in
Section 8.1.

 

1.71                        “Supply Chain Transfer” has the meaning set forth in
Section 6.2(a).

 

1.72                        “Term” has the meaning set forth in Section 12.1.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

8

--------------------------------------------------------------------------------


 

1.73                        “Third Party” means any legal person, entity or
organization other than VIVUS, Menarini or an Affiliate of either Party.

 

1.74                        “Time of Onset Claim” means a claim or other similar
description in the Summary of Product Characteristics (“SmPC”) and Patient
Information Leaflet (“PIL”) for the Product referencing an onset of action in
approximately ***, but no more than ***, of drug ingestion.

 

1.75                        “Time of Onset Study” means the clinical trial being
conducted by VIVUS in the United States as of the Execution Date that is
designed to support a Time of Onset Claim.

 

1.76                        “Urology Field” means the treatment of benign
prostatic hyperplasia or any other urological disease or condition in humans.

 

1.77                        “VIVUS-Acquired Competing Product” means a Competing
Product (other than the Product) to which VIVUS gains Control after the
Execution Date as a result of VIVUS’s acquisition of a Third Party.

 

1.78                        “VIVUS Indemnitees” has the meaning set forth in
Section 10.2.

 

1.79                        “VIVUS Know-How” means all Information (excluding
any patents and patent applications) that (a) is Controlled as of the Effective
Date or during the Term by VIVUS or its Affiliates and (b) relates to the
Product or the use or sale of a Product in the Field.

 

1.80                        “VIVUS Patents” means (a) the Patents that are
listed in Exhibit A; and (b) any reissues, renewals, re-examinations, or
extensions of the foregoing.

 

1.81                        “VIVUS Technology” means the VIVUS Patents and VIVUS
Know-How.

 

1.82                        “VIVUS Territory” means the entire world other than
the Menarini Territory.

 

1.83                        “VIVUS Trademarks” means the mark “SPEDRA”, together
with any registrations or applications for registration therefor, in the
Menarini Territory, including the Trademarks listed in Exhibit B, all designs
and styles used by VIVUS in the depiction of the foregoing Trademark in the
Menarini Territory, and any copyrights therein, and all goodwill appurtenant to
any of the foregoing, in each case Controlled by VIVUS as of the Effective Date
or during the Term, and in each case to the extent in the Menarini Territory.

 

ARTICLE 2
LICENSES

 

2.1                               Effectiveness of Agreement; Condition
Precedent.  This Section 2.1, Section 2.9, and Articles 10, 11, 13, and 14 shall
be effective as of the Execution Date.  The remainder of this Agreement shall be
effective as of the date that VIVUS provides Menarini with *** (such date, the
“Effective Date”); provided, however, that Menarini may waive this condition by

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

9

--------------------------------------------------------------------------------


 

providing written notice of such waiver to VIVUS.  The Parties shall use *** to
satisfy the foregoing condition precedent and work together in good faith to
perform the activities required to satisfy such condition precedent.  In the
event that the Effective Date has not occurred by ***, either Party shall have
the right to terminate this Agreement in its entirety, in which case neither
Party shall have any further rights or obligations hereunder, unless the Parties
otherwise agree in writing.

 

2.2                               Licenses to Menarini.

 

(a)                                 License under VIVUS Technology.  Subject to
the terms and conditions of this Agreement, VIVUS hereby grants to Menarini an
exclusive (even as to VIVUS), royalty-bearing, sublicensable (subject to Section
2.6(a)) license under the VIVUS Technology (i) to use, distribute, import,
Promote, market, sell, offer for sale, and otherwise Commercialize Products in
the Field in the Menarini Territory; (ii) to conduct certain Development
activities on Product in the Field in the Menarini Territory pursuant to Article
4; and (iii) to make and have made Product in the Manufacturing Territory, where
such Product is for use or sale in the Menarini Territory (subject to Section
2.2(b)).

 

(b)                                 Clarifications Regarding Manufacturing
Rights.  The rights granted to Menarini to make and have made Product under
Section 2.2(a) shall be subject to the following clarifications and/or
limitations:

 

(i)                                     Until the completion of the Supply Chain
Transfer, Menarini’s rights to make or have made Product shall be limited to the
filling, packaging, and labeling of bulk tablets of Product supplied under the
Commercial Supply Agreement, except that, as set forth in Section 6.2, Menarini
shall have the right to make and have make Product for the purpose of
Independent Manufacturing, if and to the extent it elects to do so.

 

(ii)                                  In the event of a Supply Chain Transfer
pursuant to Section 6.2, Menarini’s rights to make or have made Product shall be
subject to any exclusive manufacturing rights granted to the Third Party
manufacturers in the supply chain (which exclusive manufacturing rights shall be
disclosed by VIVUS to Menarini, from time to time, until the completion of the
Supply Chain Transfer pursuant to Section 6.2).

 

(iii)                               VIVUS shall not grant any rights to Third
Party manufacturers of Product that are inconsistent with Menarini’s right to
engage in Independent Manufacturing.

 

(iv)                              As between the Parties, VIVUS retains the sole
right to make and have made Product anywhere in the world, where such Product is
for use or sale outside the Menarini Territory, including the right to license
Third Parties to do the same.

 

(c)                                  License under VIVUS Licensed Trademarks. 
Subject to the terms and conditions of this Agreement including the terms set
forth in Section 8.6, VIVUS hereby grants to Menarini an exclusive (even as to
VIVUS), sublicensable (subject to Section 2.6(a)) license to

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

10

--------------------------------------------------------------------------------


 

use the VIVUS Trademarks solely in connection with the Commercialization of
Products in the Field in the Menarini Territory.  Such license shall become
perpetual and irrevocable, on a country-by-country basis, at the end of the
Royalty Term for such country, subject to Menarini’s compliance with any payment
obligations in Section 7.6.

 

2.3                               Licenses to VIVUS. Subject to the terms and
conditions of this Agreement, Menarini hereby grants to VIVUS a non-exclusive,
royalty-free, sublicensable (subject to Section 2.6(b)) license under the
Menarini Technology solely to the extent necessary to (a) conduct those
responsibilities assigned to VIVUS under this Agreement, (b) to conduct
research, Development and manufacturing activities in the Menarini Territory
solely in support of the Regulatory Approval of Products in the VIVUS Territory,
(c) use, distribute, import, Promote, market, sell, offer for sale, and
otherwise Commercialize Products in the VIVUS Territory; and (d) make and have
made Products anywhere in the world for sale in the VIVUS Territory.

 

2.4                               VIVUS Retained Rights.  Notwithstanding the
rights granted to Menarini in Section 2.1, VIVUS retains under the VIVUS
Technology (a) the right to conduct those responsibilities assigned to VIVUS
under this Agreement and (b) the exclusive right to conduct research,
Development, and manufacturing activities in the Menarini Territory in support
of the Regulatory Approval, Pricing Approval, or Commercialization of Products
in the VIVUS Territory.  VIVUS retains all rights to the VIVUS Technology
outside the Field; provided, however, that VIVUS hereby covenants that neither
it nor its Affiliates will, directly or indirectly (including via a license to a
Third Party), Develop, or Promote Products in the Urology Field in the Menarini
Territory.

 

2.5                               No Other Licenses.  Neither Party grants to
the other Party any rights, licenses or covenants in or to any intellectual
property, whether by implication, estoppel, or otherwise, other than the license
rights that are expressly granted under this Agreement.

 

2.6                               Sublicense Agreements.

 

(a)                                 Sublicensing by Menarini.  Menarini
acknowledges that the licenses granted to Menarini in Section 2.2 include
sublicenses under the rights licensed to VIVUS under the MTPC Agreement and that
VIVUS is required to notify and consult with MTPC with respect to the selection
of sublicensees.  Consequently, the licenses granted by VIVUS to Menarini in
Section 2.2 may be further sublicensed by Menarini subject to the following
requirements:  (i) in the case of sublicensees to Affiliates of Menarini,
Menarini shall ***; and (ii) in the case of sublicenses to Third Parties,
Menarini shall only grant such sublicenses with the prior written consent of
VIVUS, which consent shall not be unreasonably denied or delayed.  At Menarini’s
request, VIVUS shall use *** to obtain any consents or approvals from MTPC that
are required for Menarini to grant a sublicense to a Third Party, it being
understood that, so long as VIVUS uses such ***, VIVUS shall not be responsible
for any denials or delays resulting from MTPC’s action or inaction.  Any
agreement granting a sublicense under the licenses granted by VIVUS to Menarini
in Section 2.2 shall be consistent with the terms of this Agreement and shall
include confidentiality and non-use obligations no less stringent than those set
forth in Article 11.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Sublicensing by VIVUS.  The licenses granted
by Menarini to VIVUS in Section 2.3(a) may be sublicensed by VIVUS to VIVUS’s
Affiliates or to any of VIVUS’s subcontractors existing on the Effective Date or
VIVUS’s future subcontractors approved by Menarini, such approval not
unreasonably withheld.  The licenses granted by Menarini to VIVUS in Section
2.3(b), 2.3(c), or 2.3(d) may be freely sublicensed by VIVUS through multiple
tiers.  Any agreement granting a sublicense under the licenses granted by
Menarini to VIVUS in Section 2.2 shall be consistent with the terms of this
Agreement and shall include confidentiality and non-use obligations no less
stringent than those set forth in Article 11.

 

2.7                               Mutual Exclusivity.

 

(a)                                 Except for its activities with respect to
Product under this Agreement, for a period of *** following the Effective Date,
each Party hereby covenants that neither it nor any of its Affiliates that are
involved in the Commercialization of the Product will, directly or indirectly,
develop, commercialize, or in-license any Competing Product in the Menarini
Territory in the Field.  For clarity, for purposes of the preceding sentence,
any Menarini Affiliate that receives a sublicense, in whole or in part, under
any of the licenses granted to Menarini in Section 2.1 shall be deemed to be
involved in the Commercialization of the Product.

 

(b)                                 Notwithstanding Section 2.7(a), if VIVUS or
any of its Affiliates, acquires, is acquired by, or merges with, an entity that
owns or has a license or other right to, a Competing Product that does not
contain Compound or any salt, free acid, free base, solvate, hydrate, anhydride,
ester, or chelate thereof (such transaction, an “Acquisition”), then VIVUS
and/or its Affiliates (or the surviving or acquiring entity, as applicable)
shall not be prohibited from developing or commercializing such Competing
Product during the *** following the Effective Date, provided that VIVUS or its
Affiliate (or the surviving or acquiring entity, as applicable) (i) notifies
Menarini of such Competing Product in writing no later than the Required Notice
Date (as defined below) and (ii) does not use any Confidential Information of
Menarini in connection with the development or commercialization of such
Competing Product.  For the avoidance of doubt, Section 2.7(a) only restricts
conduct during the *** following the Effective Date, and the exception provided
in this Section 2.7(b) is not necessary after this period.

 

(c)                                  Notwithstanding Section 2.7(a), if Menarini
or any of its Affiliates engages in an Acquisition, then Menarini and/or its
Affiliates (or the surviving or acquiring entity, as applicable) shall not be
prohibited from developing or commercializing the applicable Competing Product
during the *** following the Effective Date, provided that Menarini or its
Affiliate (or the surviving or acquiring entity, as applicable) (x) notify VIVUS
of such Competing Product in writing no later than the Required Notice Date (as
defined below); (y) does not use any Confidential Information of VIVUS in
connection with the development or commercialization of such Competing Product;
and (z) performs one of the following acts, selected at its own discretion (and
specify which of the following it will perform in the notice provided pursuant
to subsection (x), which decision shall be final and binding):

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

12

--------------------------------------------------------------------------------


 

(i)                       divest itself of such Competing Product on a
country-by-country basis and notify VIVUS in writing of such divestiture;
provided that such divestiture is completed within *** after the Required Notice
Date; or

 

(ii)                    immediately terminate this Agreement on a
country-by-country basis (in which case the notice delivered pursuant to
subsection (x) above shall be deemed to be a notice of termination); or

 

(iii)                 include, on a country-by-country basis in the Menarini
Territory, in Net Sales, all sales of such Competing Product in the Field by
Menarini, its Affiliates, or licensees during the Restricted Period, for
purposes of calculating payments due to VIVUS under Section 7.5 and Section 7.6.

 

For the avoidance of doubt, Section 2.7(a) only restricts conduct during the ***
following the Effective Date, and the exception provided in this Section 2.7(c)
is not necessary after this period.

 

(d)                                 As used herein, “Required Notice Date” means
***.

 

2.8                               Right of First Negotiation.  In the event
that, during the Term, VIVUS elects to, whether itself or with or through any of
its Affiliates or any Third Party, license, sell, offer for sale, or otherwise
Commercialize (a) any Product that has *** for use outside of the Field (other
than in the Urology Field, which is prohibited pursuant to Section 2.4) in the
Menarini Territory or (b) any VIVUS-Acquired Competing Product that has *** for
use in the Field ( (a) and (b), collectively, the “ROFN Rights”), VIVUS shall
provide written notice (a “VIVUS ROFN Notice”) to Menarini that VIVUS desires to
exercise such ROFN Rights.  Upon Menarini’s written request (the “Menarini ROFN
Notice”) within *** after Menarini’s receipt of the VIVUS ROFN Notice, and for a
period of *** after VIVUS receives the Menarini ROFN Notice (or such longer
period as the Parties may mutually agree), the Parties shall, in good faith,
exclusively negotiate the terms of a definitive agreement pursuant to which
VIVUS would grant a license to Menarini to exercise such ROFN Rights on
commercially reasonable terms and conditions.  In the event that the Parties
fail to execute a definitive agreement relating to such ROFN Rights within such
period or in the event that Menarini does not provide the Menarini ROFN Notice
within the time period required above, VIVUS may exercise such ROFN Rights,
whether itself or with or through any of its Affiliates or any Third Party.

 

2.9                               ***.  VIVUS shall use *** to obtain ***.

 

ARTICLE 3
GOVERNANCE

 

3.1                               Joint Steering Committee.  Within *** after
the Effective Date, VIVUS and Menarini shall form a Joint Steering Committee
(“JSC”) consisting of *** representatives from VIVUS and *** representatives
from Menarini.  Each Party may replace its JSC representatives with another
employee of such Party at any time upon prior written notice to the other Party.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------


 

3.2                               Meetings of the JSC.  The JSC shall meet at
least ***, unless a particular meeting is waived by mutual consent.  In
addition, each Party shall have the right to call a meeting of the JSC on
reasonable notice to the other Party.  Subject to the foregoing, the JSC shall
meet on such dates and at such times as agreed by the JSC and shall meet via
teleconference or videoconference or, if mutually agreed by the Parties, at a
location determined by the JSC.  Upon prior written notice to, and approval of,
the JSC, each Party may permit visitors to attend meetings of the JSC, provided
that any approved visitor shall be subject to confidentiality and non-use
obligations no less stringent than the terms of Article 11.  Each Party shall be
responsible for its own expenses for participating in the JSC.  Meetings of the
JSC shall be effective only if at least (1) representative of each Party is
present or participating, subject to the following sentence.  The Parties
acknowledge and agree that VIVUS shall have the right to opt out of its
participation in the JSC, which shall only be effective if done in writing with
specific reference to this subsection, at any time, in which case Menarini shall
have the right to make the decisions and take the actions previously reserved to
the JSC, and shall keep VIVUS informed of its plans and activities on at least a
semi-annual basis.

 

3.3                               Responsibilities of the JSC.  The JSC shall
have the responsibility and authority to:

 

(a)                                 Encourage, plan, implement, and oversee the
Commercialization of Product in the Field in the Menarini Territory, and the
manufacturing of Product in support of such activities;

 

(b)                                 Review the Commercialization and Medical
Affairs Plan and any proposed amendments or updates thereto;

 

(c)                                  Monitor the Commercialization of Product in
the Field in the Menarini Territory against the Commercialization and Medical
Affairs Plan;

 

(d)                                 Monitor Menarini’s performance of the
Menarini Medical Affairs Activities against the Commercialization and Medical
Affairs Plan;

 

(e)                                  Establish subcommittees pursuant to Section
3.6 on an as-needed basis, oversee the activities of all subcommittees so
established, and address disputes or disagreements arising in all such
subcommittees; and

 

(f)                                   Perform such other functions as the
Parties may agree in writing.

 

3.4                               Areas Outside the JSC’s Authority.  The JSC
shall not have any authority other than that expressly set forth in Section 3.3
and, specifically, shall have no authority to (a) amend, interpret, or terminate
this Agreement, or (b) determine whether or not a breach of this Agreement has
occurred.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

14

--------------------------------------------------------------------------------


 

3.5                               JSC Decisions.

 

(a)                                 Consensus; Good Faith; Action Without
Meeting. The JSC shall decide all matters by consensus, with each Party having
one (1) collective vote.  The members of the JSC shall act in good faith to
cooperate with one another and to reach agreement with respect to issues to be
decided by the JSC.  Action that may be taken at a meeting of the JSC also may
be taken without a meeting if a written consent setting forth the action so
taken is signed by one (1) duly authorized representative of each Party.

 

(b)                                 Failure to Reach Consensus.  In the event
that the members of the JSC cannot come to consensus within *** with respect to
any matter over which the JSC has authority and responsibility, the JSC shall
submit the respective positions of the Parties with respect to such matter for
discussion in good faith by the Alliance Managers.  If such Alliance Managers
are not able to mutually agree upon the resolution to such matter within ***
after the JSC’s submission to them, then the Alliance Managers shall submit the
respective positions of the Parties with respect to such matter to the
respective chief executive officers of VIVUS and Menarini for resolution.  If
such chief executive officers are not able to mutually agree upon the resolution
to such matter within *** after submission to them, then, subject to the
limitations of Section 3.4, (a) to the extent such matter relates to a
Development, regulatory, or manufacturing issue, the chief executive officer of
VIVUS shall have the right to decide such matter, always with the aim of
preserving the commercial viability of the Product in the Menarini Territory,
and except that in no event can the chief executive officer of VIVUS
unilaterally decide such matter in a manner that (i) creates or would reasonably
be expected to create ***; (ii) *** or would reasonably be expected to *** the
*** in the Menarini Territory; or (iii) is contrary to the express terms of this
Agreement or any other written agreement between the Parties; and (b) to the
extent such matter relates to a Commercialization issue (other than a
manufacturing or regulatory issue), the chief executive officer of Menarini
shall have the right to decide such matter, always with the aim of preserving
the commercial viability of the Product in the Menarini Territory, and except
that in no event can the chief executive officer of Menarini unilaterally decide
such matter in a manner that (i) creates or would reasonably be expected to
create ***; (ii) *** or would reasonably be expected to *** the ***, (or (ii) is
contrary to the express terms of this Agreement or any other written agreement
between the Parties.

 

3.6                               Subcommittees.  The JSC shall have the right
to establish one (1) or more subcommittees and to delegate certain of its powers
and responsibilities thereto.  Subcommittees established by the JSC shall
operate under the same rules as the JSC, except that any disputes that cannot be
resolved by a subcommittee in a reasonable time period shall be submitted to the
JSC for resolution in accordance with Section 3.5.

 

3.7                               Alliance Manager.  Each Party shall appoint
one (1) employee representative who possesses a general understanding of
regulatory, manufacturing, and marketing issues to act as its respective
alliance manager for this relationship (“Alliance Manager”).  The Alliance
Manager would be one of the *** representatives on the JSC for each Party.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 4
DEVELOPMENT AND COMMERCIALIZATION

 

4.1                               Marketing Authorization. VIVUS shall use ***
to obtain marketing authorization for the Product by the European Commission on
the basis of the Existing MAA (such marketing authorization, the “Product
Marketing Authorization”).  In any event, as part of VIVUS’s efforts to obtain
the Product Marketing Authorization, VIVUS shall be responsible, at its sole
cost and expense, for ensuring that the Product Marketing Authorization, when
granted by the European Commission, accurately sets forth any and all
post-approval commitments that have been presented in the opinion adopted by the
EMA Committee for Medicinal Products for Human Use (the “Post-Marketing
Requirements”).  Other than the Product Marketing Authorization, Menarini shall
be responsible for obtaining any and all other Regulatory Approvals and Pricing
Approvals for the Product that are necessary for marketing and sale of the
Product in the individual countries of the Menarini Territory (“Other
Approvals”).  For the avoidance of doubt, the Other Approvals shall not include
any Regulatory Approvals granted by the European Commission.  The Parties
acknowledge and agree that, as of the Execution Date, it is anticipated that,
with respect to the European Union, the Other Approvals shall not include any
formal regulatory approvals, but shall include only Pricing Approvals and
certain local permits, notifications, and other similar ministerial regulatory
activities.  Each Party shall keep the other Party reasonably informed of, and
use reasonable efforts to consult with the other Party with respect to, any
discussions between such Party and applicable Regulatory Authorities relating to
post-Regulatory Approval studies of Product that may be required in connection
with the Regulatory Approvals for which such Party is responsible hereunder.

 

4.2                               Transfer of Marketing Authorization.

 

(a)                                 Transfer.  Following the Execution Date,
VIVUS shall promptly share with Menarini copies of (i) all documentation
(including the electronic Common Technical Document sequences) submitted to EMA
in connection with the Existing MAA, to the extent such documentation would be
reasonably necessary for Menarini to exercise its rights and carry out its
obligations under this Agreement and (ii) the Product information texts sent to
the European Commission.  Concomitantly, VIVUS, in cooperation with Menarini,
shall initiate activities for the filing of the request to transfer such Product
Marketing Authorization to Menarini or its Affiliates as well any other
variations agreed to be submitted before the transfer of the Product Marketing
Authorization according to the terms set forth in this Section 4.2.  Within ***
following the grant of the Product Marketing Authorization by the European
Commission, VIVUS shall file a request for transfer of the Product Marketing
Authorization to Menarini with the EMA.  VIVUS shall be responsible for
submission to EMA of the application for transfer and for providing responses
and additional documentation in response to any related questions posed by EMA
concerning the transfer.  Menarini shall assist and cooperate with VIVUS in
connection with such transfer.  Menarini shall defend, indemnify and hold
harmless VIVUS, its Affiliates, and their respective officers, directors,
employees, consultants and authorized agents and their respective successors and
assigns or heirs, as the case may be, from and against any and all liabilities,
losses, claims, suits, damages, costs and expenses (including but not limited to
Losses) arising in connection with the filing of the application for the
transfer of the Product Marketing Authorization with the EMA or otherwise
relating to or resulting from such transfer.  Menarini shall be responsible for
out of pocket costs and expenses incurred by

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

16

--------------------------------------------------------------------------------


 

VIVUS or its Affiliates in connection with the application to the EMA for
transfer of the Product Marketing Authorization and the related approval or
refusal by the European Commission to transfer of such Product Marketing
Authorization.  Such payments shall be based on documentarily evidenced invoices
submitted by VIVUS to Menarini from time to time.  Menarini shall comply with
all requirements imposed by this Section 4.2(a) independently of the outcome of
the application procedure related to the transfer of the Product Marketing
Authorization.  For clarity, only the Product Marketing Authorization will be
transferred to Menarini, and no patents, patent applications, or other
intellectual property of VIVUS shall be transferred.

 

(b)                                 Post-Transfer Responsibilities.  Following
transfer of the Product Marketing Authorization to Menarini, Menarini shall
comply with all requirements imposed on Menarini as the holder of the Product
Marketing Authorization by the Applicable Law.  Menarini shall be fully
responsible for maintaining the on-going validity of the Product Marketing
Authorization and shall not take any steps that would reasonably be expected to
undermine this validity; provided, however, that the Parties acknowledge that
VIVUS will continue to have certain financial and operational responsibilities
with respect to Development of the Product following transfer of the Product
Marketing Authorization, as described in Section 4.3.  VIVUS shall have the
right to propose and agree with Menarini (and vice-versa) on post-transfer
activities that are required to maintain the validity of the Product Marketing
Authorization and to allow Menarini to comply with its obligation to maintain
the Product Marketing Authorization.  VIVUS will cooperate with Menarini in the
submission of the post-transfer notifications.  Failure by Menarini to comply
with the obligations imposed by Applicable Law in relation to the Product or any
actions and omissions by Menarini that would reasonably be expected to undermine
the validity of the Product Marketing Authorization shall be deemed to be a
material breach of this Agreement, giving rise to VIVUS’s right to terminate
this Agreement pursuant to Section 12.2(a).

 

(c)                                  Restriction on Further Transfer.  Menarini
shall in no circumstances transfer, or permit any Affiliates to transfer, the
Product Marketing Authorization to any Third Party.  Any attempt by Menarini or
its Affiliates to transfer the Product Marketing Authorization to a Third Party
shall be deemed to be a material breach of this Agreement, giving rise to
VIVUS’s right to terminate this Agreement pursuant to Section 12.2(a).

 

(d)                                 VIVUS Retained Rights.  Notwithstanding the
transfer of the Product Marketing Authorization for the Product by VIVUS to
Menarini as provided in Section 4.2 above, VIVUS shall, in all circumstances,
retain the following rights after such transfer: (i) VIVUS shall, in accordance
with Section 2.2(a) of this Agreement, exercise control over the selection of
the manufacturer of the Product in Menarini Territory unless and until the
supply chain for the Menarini Territory is transferred to Menarini pursuant to
Section 6.2; (ii) VIVUS shall remain the owner of all data filed with Regulatory
Authorities in connection with the Existing MAA and the Label Expansion Filing
and shall retain the right, with prior notice to Menarini, to grant access to
this data to Third Parties who are collaborating with or otherwise assisting
VIVUS in connection with the Development, Commercialization, or manufacturing of

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

17

--------------------------------------------------------------------------------


 

the Product and/or the development, commercialization, or manufacturing of any
other VIVUS product; and (iii) VIVUS shall, in accordance with Section 5.1(d),
retain final decision-making right with respect to the content of any
communications with Regulatory Authorities in the Menarini Territory in
connection with (A) any Post-Marketing Requirements or any post-Regulatory
Approval studies in relation to the Product and (B) qualification of Product
manufacturers.

 

4.3                               Development Obligations.

 

(a)                                 QT Study.  VIVUS shall be responsible for
conducting, at its sole cost and expense, a study evaluating any QTc
prolongation by Product (the “QT Study”) in accordance with any relevant details
set forth the Post-Marketing Requirements and the guidance provided by the EMA.

 

(b)                                 Post-Approval Studies.  Where requirements
to conduct post-Regulatory Approval studies are imposed by a Regulatory
Authority in the Menarini Territory (including the Post-Marketing Requirements,
but excluding the QT Study), whether imposed on VIVUS as the initial holder of
the Product Marketing Authorization or on Menarini as the subsequent holder of
the Product Marketing Authorization, Menarini shall be responsible for
conducting such post-Regulatory Approval studies of Product.  VIVUS shall pay
for *** percent (***%) of the costs of conducting any such post-Regulatory
Approval studies.  Notwithstanding the foregoing, if and when VIVUS’s actual
aggregate payments under the preceding sentence exceed *** Euros (€***), VIVUS
shall have the right to forego any further ***, in which case Menarini shall be
solely responsible for any further costs of conducting such post-Regulatory
Approval studies, subject to its termination right described in the following
sentence.  For clarity, if the EMA or the European Commission requires any
post-Regulatory Approval studies under the Existing MAA that were not included
in the opinion adopted by the EMA’s Committee for Medicinal Products for Human
Use and the Product Marketing Authorization or if the QT Study results into any
change of the SmPC of Product which would reasonably have a negative impact on
the Commercialization of the Product in the Territory, Menarini shall have the
right to terminate this Agreement at its sole discretion pursuant to Section
12.2(c).

 

(c)                                  Use of Data.  VIVUS shall have the right,
without any additional payment, to use any clinical or non-clinical data
developed by or on behalf of Menarini or its Affiliates relating to the Product
solely (i) to support the Regulatory Approval of Products in the Menarini
Territory, (ii) to support the Regulatory Approval of Products in the VIVUS
Territory, and (iii) for Promotional, marketing, and medical education purposes
in support of the Commercialization of Product in the VIVUS Territory.  The
rights set forth in subsections (ii) and (iii) may be sublicensed by VIVUS to
any Third Party collaborator or licensee in the VIVUS Territory (or a portion of
the VIVUS Territory) who also holds Development or Commercialization rights to
the Product.

 

(d)                                 Time of Onset Study.  VIVUS shall continue
to perform the Time of Onset Study, at VIVUS’s sole cost and expense.  At its
sole cost and discretion, VIVUS may

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

18

--------------------------------------------------------------------------------


 

prepare and file with the EMA appropriate Regulatory Materials designed to use
the results of the Time of Onset Study to obtain a Time of Onset Claim for the
Product in the Menarini Territory (the “Label Expansion Filing”).  Menarini
shall provide VIVUS with all reasonable assistance necessary for such
preparation and filing.  If the Product Marketing Authorization has been
transferred to Menarini pursuant to Section 4.2, such assistance shall include,
without limitation, filing the Label Expansion Filing on VIVUS’s behalf.  Data
or results from the Time of Onset Study shall be owned by VIVUS and, provided
that Menarini makes any Label Expansion Filing-related milestone payment under
Section 7.2 that comes due, shall be licensed to Menarini hereunder as VIVUS
Know-How pursuant to Section 2.2.

 

(e)                                  Other Development.  As between the Parties,
except for the responsibilities assigned to Menarini pursuant to Sections 4.1,
4.2(b), 4.3(b), and 4.9, VIVUS shall have the sole right to conduct any further
Development work (including clinical trials) on the Product, at its sole
discretion but with the aim of preserving the Product profile and the commercial
viability of the Product in the Menarini Territory.  VIVUS shall be responsible
for all of its costs in connection with any further Development activities that
it conducts, unless otherwise mutually agreed by the Parties.

 

4.4                               Commercialization — General.  Subject to the
terms of this Agreement, Menarini shall have responsibility and decision-making
authority for Commercialization activities for the Menarini Territory to be
carried out in accordance with the Commercialization and Medical Affairs Plan. 
Menarini shall be responsible for all costs and expenses associated with such
Commercialization activities.  The Commercialization activities shall comply
with Applicable Law and shall not undermine the validity of any Regulatory
Approvals granted for the Products.

 

4.5                               Commercialization and Medical Affairs Plan.

 

(a)                                 Commercialization of the Product under this
Agreement shall be governed by a written Commercialization and Medical Affairs
Plan that describes the anticipated minimum requirements pertaining to the
Commercialization activities to be performed with respect to Product in the
Menarini Territory by Menarini or on its behalf by permitted Third Parties, as
well as projected timelines and line-item quarterly budgets for such activities
(the “Commercialization and Medical Affairs Plan”).  Each Commercialization and
Medical Affairs Plan shall address, in reasonable detail, at least the minimum
requirements pertaining to call plans for Detailing of Product, Sales Force
training, Sample Distribution strategies and quantities, Product positioning and
scientific communication strategy, DTC advertising of over-the-counter medicinal
products, and non-DTC advertising of over-the-counter and prescription-only
medicinal products intended solely for physicians.  Additional content
requirements for the Commercialization and Medical Affairs Plan are set forth in
Section 4.9.  In compliance with the Applicable Law and particularly with
Article 98(1) of Directive 2001/83/EC on the Community code relating to
medicinal products for human use, Menarini shall be responsible for the
establishment and functioning of the scientific service in charge of information
concerning the Products.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Attached hereto as Exhibit C is a
Commercialization and Medical Affairs Plan covering activities to be conducted
in preparation of Product Launch and during Sales Year 1.  No later than ***
after the date on which the European Commission grants the Product Marketing
Authorization, Menarini shall prepare an updated version of the
Commercialization and Medical Affairs Plan for review and approval by the JSC. 
In accordance with Section 4.5(a) of this Agreement, this Commercialization and
Medical Affairs Plan will include a description of the actions to be taken by
Menarini to fulfill the scientific information obligations to which the Existing
MAA and any other Regulatory Approvals give rise.

 

(c)                                  Menarini shall thereafter update the
Commercialization and Medical Affairs Plan on an annual basis as follows: 
Menarini shall provide the JSC with a draft update to the Commercialization and
Medical Affairs Plan no later than *** of each year.  In preparing the updated
version of the Commercialization and Medical Affairs Plan, Menarini shall
analyze the effectiveness of the elements of the prior year Commercialization
and Medical Affairs Plan and an updated sales forecast to develop a future year
Commercialization and Medical Affairs Plan.  The JSC shall either approve the
proposed Commercialization and Medical Affairs Plan or request specific changes
to it.  Menarini shall then modify the proposal based on the JSC’s direction and
re-submit the Commercialization and Medical Affairs Plan for JSC review and
approval.  Menarini may, at its election, update the Commercialization and
Medical Affairs Plan between annual updates by following this same procedure.

 

(d)                                 Each Party shall use *** in performing its
obligations under this Section 4.5 concerning (as applicable) the preparation,
review, and approval of the Commercialization and Medical Affairs Plan.

 

(e)                                  In the event of any inconsistency between
the Commercialization and Medical Affairs Plan and this Agreement, the terms of
this Agreement shall prevail.

 

4.6                               Diligent Commercialization by Menarini. 
Menarini, itself or through its Affiliates or permitted sublicensees, shall use
*** to Commercialize the Product in the Field in the Menarini Territory. 
Without limiting the generality of the foregoing, Menarini shall satisfy the
following requirement:

 

(a)                                 Product Launch.  Subject to Section 4.6(b),
Menarini shall (i) commence a Product Launch in each Major Country in the
Menarini Territory no later than *** after grant of the Product Marketing
Authorization by the European Commission; (ii) commence a Product Launch in each
other country in the Menarini Territory (except ***) no later than *** after
grant of the Product Marketing Authorization by the European Commission; and
(iii) commence a Product Launch in *** no later than ***.

 

(b)                                 Conditions.

 

(i)                                     Menarini’s obligations with respect to
Product Launch in Section 4.6(a) shall not apply to the extent that such Product
Launch is delayed or otherwise

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

20

--------------------------------------------------------------------------------


 

compromised by VIVUS’s failure to supply (or have supplied), in accordance with
Commercial Supply Agreement, bulk tablets of Product ordered by Menarini
thereunder.

 

(ii)                                  In the event that, for reasons outside the
reasonable control of Menarini, the transfer the Product Marketing Authorization
to Menarini has not occurred by the deadline for Product Launch set forth in
Section 4.6(a) (a “Transfer Delay”), the deadline for Menarini to comply with
Section 4.6(a) shall be automatically extended, for all countries in the
Menarini Territory (other than ***), until *** after such transfer is complete;
provided that such extension is expressly conditioned on Menarini paying the
applicable Product Launch milestone(s) in Section 7.2 no later than *** after
grant of the Product Marketing Authorization by the European Commission (i.e.,
notwithstanding the failure of Product Launch to occur by such date), but only
if VIVUS has complied with its obligations pursuant to Section 4.2(a); and
provided, further, that Menarini shall use *** to comply with Section 4.6(a)
within *** after the transfer is complete rather than using *** granted above.

 

(iii)                               The deadline for Menarini to comply with
Section 4.6(a) shall be automatically extended, on a country-by-country basis,
in proportion to any delay in Product Launch that is caused by the action or
inaction of a Regulatory Authority and that is outside the reasonable control of
Menarini (excluding any such delay resulting from a Transfer Delay, which shall
be addressed as provided in Section 4.6(b)(ii)); provided, however, that in the
case of a delay in a Major Country, any such extension shall in no event be
greater than *** and, in addition, such extension is expressly conditioned on
Menarini paying the applicable Product Launch milestone(s) in Section 7.2 no
later than *** after grant of the Product Marketing Authorization by the
European Commission (i.e., notwithstanding the failure of Product Launch to
occur by such date); and (ii) in the case of a delay in any other country in the
Menarini Territory, any such extension shall in no event be greater than ***
and, in addition, is expressly conditioned on Menarini using *** to complete
Product Launch in such country as soon as reasonably practicable.

 

4.7                               Sales Force.

 

(a)                                 General.  Menarini shall at all times during
the Term maintain a Sales Force containing a reasonable number of sales
representatives in order to meet Menarini’s obligations under Section 4.6.  The
Sales Force may consist of employees of Menarini or a contract sales force (or a
combination thereof); provided that Menarini shall remain responsible for the
management, supervision, and performance of such contract sales force.

 

(b)                                 Qualifications.  Menarini shall subject the
members of its Sales Force to substantially the same minimum qualifications that
it applies to its sales forces for its other products in the Menarini Territory.

 

(c)                                  Compensation.  Menarini shall be solely
responsible for all costs and expenses of recruiting, hiring, maintaining and
compensating its Sales Force, including salaries, benefits and incentive
compensation.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

21

--------------------------------------------------------------------------------


 

4.8                               Promotional Materials.

 

(a)                                 Menarini shall be responsible, at its
expense, for preparing and producing the Promotional Materials, which will be
reviewed and approved by the VIVUS within and not later than *** from the
receipt of the Promotional materials from Menarini. In case of no reply by VIVUS
within the aforesaid timeframe, the Promotional Material in question shall be
considered accepted and approved by VIVUS. VIVUS shall not refuse approval of
Promotional Material unreasonably; however, to the extent that VIVUS disagrees
with Promotional messages or tactics proposed by Menarini for Product in the
Menarini Territory, it may raise such issues with Menarini for discussion and
resolution.

 

(b)                                 Menarini shall not use or distribute in
connection with Promotion of the Product in the Menarini Territory any
promotional materials other than the Promotional Materials in the form(s)
prepared and approved in accordance with this Section 4.8.  Menarini shall be
solely responsible for timely submitting, as applicable, any Promotional
Materials to Regulatory Authorities in the Menarini Territory (including any
applicable governmental authorities in individual countries in the Menarini
Territory).  Menarini shall use and distribute the Promotional Materials in
accordance with the Commercialization and Medical Affairs Plan and the terms of
this Agreement, and Menarini shall not use or distribute out-dated Promotional
Materials.

 

(c)                                  Menarini shall not use or distribute in
connection with Promotion of the Product any materials bearing VIVUS’s name or
trademarks without VIVUS’s prior written approval.  Notwithstanding the
foregoing, Menarini shall be permitted to use the VIVUS Trademarks in accordance
with the license granted in Section 2.2(c).

 

4.9                               Medical Affairs Activities.  The
Commercialization and Medical Affairs Plan shall describe the anticipated
medical affairs activities to be performed with respect to Product in the
Menarini Territory by Menarini or on its behalf by permitted Third Parties (the
“Menarini Medical Affairs Activities”), as well as projected timelines and
line-item quarterly budgets for such activities.  Each Commercialization and
Medical Affairs Plan shall address, in reasonable detail, grants to support
continuing medical education, medical information services, the support of
investigator-initiated trials, and phase IV clinical trials (in each case, with
respect to Product in the Field in the Menarini Territory).  For clarity, the
foregoing content requirements are in addition to those described in Section
4.5(a).  Menarini, itself or through its Affiliates or permitted sublicensees,
shall carry out the Menarini Medical Affairs Activities in accordance with the
Commercialization and Medical Affairs Plan, using ***. Should Menarini, in its
reasonable opinion, believe that the Medical Affairs Plan or the Menarini
Medical Affairs Activities need to be adjusted or modified, it shall send the
proposed adjustment or modification to VIVUS’ review and approval and VIVUS
shall reply to Menarini within and not later than *** from the receipt of
Menarini’s request. In case of no reply by VIVUS within the aforesaid timeframe,
the adjustment or modification in question shall be considered accepted and
approved by VIVUS.  VIVUS shall not refuse approval of any of the foregoing
unreasonably.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

22

--------------------------------------------------------------------------------


 

4.10                        Compliance.

 

(a)                                 In performing its duties hereunder, Menarini
shall and shall cause its Sales Force to: (i) Commercialize the Product in
conformity with its approved labeling; and (ii) comply with all Applicable Laws,
including all laws and regulations and other guidelines concerning the sale,
promotion, and advertising of prescription drug products that are applicable to
the Menarini Territory, and the EFPIA Code and related national codes, in each
case to the extent applicable to the Menarini’s activities hereunder and as may
be amended or supplemented from time to time.

 

(b)                                 Menarini shall Commercialize the Product in
a professional, ethical and competent manner.  Without limiting the generality
of the foregoing, Menarini shall ensure that each of its employees and Sales
Force representatives does not make any representation, statement, warranty or
guaranty with respect to the Product that is inconsistent with its current
labeling or with the JSC-approved Promotional Materials, that is deceptive or
misleading, or that disparages the Product or the good name, goodwill or
reputation of VIVUS or its Affiliates.

 

(c)                                  Menarini shall ensure that all interactions
with healthcare professionals licensed to practice in any country in the
Menarini Territory comply with the Applicable Law, including but not limited to
the prohibition of inducements and the requirement of conclusion of written
agreements with the healthcare professionals, and the notification, approval and
public disclosure of these agreements.

 

4.11                        Re-Sale Price.  Menarini shall be free to determine
the price(s) at which it sells Products in the Menarini Territory, subject to
any Pricing Approvals or other requirements imposed by Applicable Laws.

 

4.12                        Commercialization Reports.  Menarini shall keep the
JSC reasonably informed regarding the material progress and results of its
Commercialization activities and those of its Affiliates, sublicensees and Third
Party contractors, including providing the following:

 

(a)                                 On a monthly basis during the Term, an email
report of gross sales and Net Sales of the Products in the Menarini Territory,
on a country-by-country basis, during said period and on a calendar year-to-date
basis.

 

(b)                                 Within *** after the end of each calendar
quarter during the Term, a written report summarizing Menarini’s material
Commercialization activities pursuant to this Agreement for such quarter and on
a calendar year-to-date basis, including: (i) the number of Details made; (ii)
the total number of Sample Distributions delivered and/or redeemed, and (iii)
Information in Menarini’s possession regarding any advertising relating to the
Product.

 

Any report submitted to VIVUS by Menarini under this Agreement shall be in a
reasonable format, as determined by Menarini in good faith.  Each such report
shall be considered Menarini’s Confidential Information.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

23

--------------------------------------------------------------------------------


 

4.13                        Menarini Records and Audits.  Menarini shall keep
complete and accurate records of (a) the number of Details delivered by sales
representatives under Menarini’s control, (b) the total number of Sample
Distributions distributed and/or redeemed, and (c) Information regarding any
advertising relating to the Product.  All such records shall be retained for at
least *** following the Sales Year in which they are generated, or longer if
required by Applicable Laws.  At VIVUS’s request, such records and Menarini’s
Detail and Sample Distribution activity reporting system shall be available for
review at a Menarini facility in the Menarini Territory not more than once each
calendar year (during normal business hours on a mutually agreed date with
reasonable advance notice) by an independent Third Party auditor mutually agreed
upon by the Parties and subject to confidentiality and non-use obligations no
less stringent than those set forth in Article 11 for the sole purpose of
verifying for VIVUS the accuracy of the reports furnished by Menarini pursuant
to this Section.  The expense of such auditor shall be borne solely by VIVUS
unless such audit reveals a numerical reporting error of *** percent (***%) or
more during the applicable audit period, in which case Menarini shall bear the
full cost of such audit.  Such auditor shall not disclose Menarini’s
confidential information to VIVUS, except to the extent such disclosure is
necessary to verify the accuracy of the reports furnished by Menarini.

 

4.14                        Cross-Territory Sales.  Menarini shall Commercialize
the Products only in the Menarini Territory.  Menarini shall not directly or
indirectly solicit, advertise, sell, distribute, ship, consign, or otherwise
transfer the Products outside the Menarini Territory, unless Menarini knows that
the Products in question are to be re-imported in the European Union by the
purchaser.  To the extent permitted by Applicable Law, Menarini shall use *** to
ensure that Products sold in the Menarini Territory are not used outside the
Menarini Territory.  Menarini shall use *** to ensure that its sublicensees,
distributors, and wholesalers comply with all of the foregoing obligations.

 

ARTICLE 5
REGULATORY

 

5.1                               Regulatory Materials and Regulatory Approvals.

 

(a)                                 Product Marketing Authorization.  Except as
provided in the remainder of this Section 5.1(a), VIVUS shall be the legal and
beneficial owner of the Existing MAA and any Regulatory Approvals in the
Menarini Territory that are not Other Approvals (including the Product Marketing
Authorization and any other Regulatory Approval granted by the European
Commission).  All Regulatory Materials for Products in the Menarini Territory
that are related to the Existing MAA (as well as all other Regulatory Materials
for Products in the Menarini Territory that are not related to Other Approvals)
shall be filed by, and in the name of, VIVUS.  VIVUS alone shall be responsible
for all communications and other dealings with the EMA, the European Commission,
or other multi-jurisdictional Regulatory Authorities in the Menarini Territory
relating to the Product, the Existing MAA, or the Product Marketing
Authorization.  Notwithstanding the foregoing, upon transfer of the Product
Marketing Authorization to Menarini in accordance with Section 4.2, (i) Menarini
shall be the legal and beneficial owner of

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

24

--------------------------------------------------------------------------------


 

the Product Marketing Authorization and any other Regulatory Approval granted by
the European Commission, (ii) Menarini shall be solely responsible for all
communications and other dealings with the EMA, the European Commission, or
other multi-jurisdictional Regulatory Authorities in the Menarini Territory
relating to the Product or the Product Marketing Authorization, subject to
Section 5.1(d) of this Agreement.

 

(b)                                 Other Approvals.  Menarini shall be the
legal and beneficial owner of all Other Approvals.  Regulatory Materials
relating to the Other Approvals shall be filed by, and in the name of, Menarini.

 

(c)                                  Costs.  Each Party shall bear its own costs
in connection with its performance of regulatory activities hereunder. 
Notwithstanding the foregoing, Menarini shall be responsible for any fees
payable to the EMA, European Commission, or any other Regulatory Authority in
the Menarini Territory with respect to the Product.

 

(d)                                 Notifications; Communications with
Regulatory Authorities.  During the Term, each Party shall keep the other Party
reasonably and regularly informed of such Party’s submission to Regulatory
Authorities of all material Regulatory Materials, meetings with Regulatory
Authorities, and receipt of, or any material changes to existing, Regulatory
Approvals, in each case for the Product in the Menarini Territory, pursuant to
procedures to be developed by the JSC.  Prior to transfer of the Product
Marketing Authorization to Menarini in accordance with Section 4.2, VIVUS shall
retain the right to make any final decisions with respect to the content of any
communications that it makes to Regulatory Authorities regarding the Product;
provided, however, that any commitments to a Regulatory Authority in the
Menarini Territory that would reasonably be expected to materially increase the
costs incurred by Menarini in Commercializing the Product in the Menarini
Territory or to have a material impact on Menarini’s Commercialization of the
Product in the Menarini Territory shall require Menarini’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.  Following transfer of the Product Marketing Authorization to Menarini
in accordance with Section 4.2, Menarini shall have the right to make any final
decisions with respect to the content of any communications that it makes to
Regulatory Authorities regarding the Product; provided, however, that (i) any
commitments to a Regulatory Authority in the Menarini Territory that would
reasonably be expected to have a material impact on the Commercialization of the
Product in the VIVUS Territory shall require VIVUS’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed and
(ii) Menarini shall consult with VIVUS regarding any communications or other
dealings with Regulatory Authorities in the Menarini Territory in connection
with (A) any Post-Marketing Requirements or post-Regulatory Approval studies in
relation to the Product or (B) qualification of Product manufacturers, and VIVUS
shall retain final decision-making right with respect to the content of any
related communications with Regulatory Authorities in the Menarini Territory. 
To such end, Menarini agrees to comply with and implement VIVUS’s decisions with
respect to such communications or other dealings.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

25

--------------------------------------------------------------------------------


 

5.2                               Other Regulatory Obligations.

 

(a)                                 Menarini shall comply with all
pharmacovigilance obligations imposed by the Applicable Law in relation to the
Product.  Menarini shall keep VIVUS informed, in a timely manner consistent with
Applicable Laws governing adverse event reporting obligations and the
pharmacovigilance reporting requirements to Regulatory Authorities in the
Menarini Territory, of any Information that Menarini receives (directly or
indirectly) that (i) raises any material concerns regarding the safety or
efficacy of the Product; (ii) indicates or suggests a potential material
liability of either Party to Third Parties in connection with the Product; (iii)
is reasonably likely to lead to a recall or market withdrawal of the Product; or
(iv) relates to the Product and is reasonably likely to have a material impact
on a Regulatory Approval, Pricing Approval, or the Commercialization of the
Product.  Menarini shall provide VIVUS with drafts of all pharmacovigilance
reports to the Regulatory Authorities and shall not submit such reports before
VIVUS has reviewed and been provided a reasonably opportunity to comment on such
reports and discuss such reports with Menarini.  Failure by Menarini to comply
with the provisions of this Section shall be deemed to be a material breach of
this Agreement, giving rise to VIVUS’s right to terminate this Agreement
pursuant to Section 12.2(a).

 

(b)                                 Each Party shall fully cooperate with and
assist the other Party in complying with any regulatory obligations with respect
to the Product in the Menarini Territory.  Without limiting the foregoing, if a
Party receives an inquiry from a Regulatory Authority relating to the Product
and such Party is responsible for communications with such Regulatory Authority
(as described in Section 5.1 and Section 5.2(c)), the other Party shall provide
to such responsible Party upon request, within *** (or sooner if reasonably
required for the responsible Party to meet a deadline set by the relevant
Regulatory Authority or by Applicable Law), such information and documentation
in its possession as may be necessary or helpful to prepare a response to such
inquiry.

 

(c)                                  Prior to the transfer of the Product
Marketing Authorization to Menarini, Menarini shall not communicate with any
Regulatory Authority regarding any Product unless explicitly requested or
permitted in writing to do so by VIVUS.  Following the transfer of the Product
Marketing Authorization to Menarini, Menarini’s communications with Regulatory
Authorities regarding the Product shall comply with Section 5.1(d), Section
5.2(a), and Section 5.2(b).

 

5.3                               Audit Right.  VIVUS shall have the right at
its own expense, upon reasonable notice to Menarini and during regular business
hours, to inspect and audit the systems, processes, and standard operating
procedures being used by Menarini in connection with the Commercialization of
Product in the Territory (including procedures for collecting and reporting
adverse events) to assure compliance by Menarini with (a) Applicable Law and (b)
the terms and provisions of this Agreement and the PV Agreement.  Such audits
will be limited to *** per calendar year (provided, however, that more frequent
audits shall be permitted if in response to a specific problem or deficiency). 
Menarini shall within *** remedy or cause the remedy of any deficiencies which
may be noted in any such audit or, if any such deficiencies cannot reasonably be
remedied within such *** period, present to VIVUS a written plan to remedy such
deficiencies as soon as possible; and the failure by Menarini to remedy or cause
the remedy of

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

26

--------------------------------------------------------------------------------


 

any such deficiencies within such *** period or to present such a plan within
such *** period and then use its *** to remedy or cause the remedy of such
deficiencies in accordance with such written plan, as the case may be, shall be
deemed a material breach of this Agreement.  Menarini acknowledges that the
provisions of this Article 5 granting VIVUS certain audit rights shall in no way
relieve Menarini of any of its obligations under this Agreement, nor shall such
provisions require VIVUS to conduct any such audits.

 

5.4                               Rights of Reference.  VIVUS hereby grants to
Menarini an exclusive right of reference to all Regulatory Materials and
Regulatory Approvals owned or Controlled by VIVUS solely for the purpose of
obtaining or maintaining, during the Term, the Other Approvals and, after
transfer of the Product Marketing Authorization to Menarini, the Product
Marketing Authorization, in each case subject to Section 4.3(d).  Menarini
hereby grants to VIVUS an exclusive right of reference to all Regulatory
Materials, Regulatory Approvals, and Pricing Approvals owned or Controlled by
Menarini solely for the purpose of obtaining or maintaining Regulatory Approval
for Product in the Menarini Territory or the VIVUS Territory during the Term.

 

5.5                               Regulatory Actions.

 

(a)                                 Notice of Non-Compliance.  Each Party shall
promptly disclose to the other Party any information that it receives pertaining
to notices from Regulatory Authorities in the Menarini Territory of
non-compliance with Applicable Laws in connection with the Product.

 

(b)                                 Inspection or Audit.  If a Regulatory
Authority desires to conduct an inspection or audit of Menarini’s facility or a
facility under contract with Menarini with regard to the Product in the Menarini
Territory, Menarini shall cooperate and cause the contract facility to cooperate
with such Regulatory Authority during such inspection or audit.  Menarini shall
notify VIVUS immediately by telephone and facsimile (with a follow-up by mail)
upon, but not later than *** after learning that an audit or inspection by a
Regulatory Authority is scheduled to take place, or, if there is no prior notice
by any Regulatory Authority, that an audit or inspection has commenced. 
Menarini shall make all efforts to coordinate any scheduling of an audit or
inspection by a Regulatory Authority to permit VIVUS and its representatives to
attend such an audit or inspection.  Menarini shall permit VIVUS and its
representatives to review and comment in advance on any written communication
from Menarini to any Regulatory Authority in connection with such an audit or
inspection.  Menarini shall promptly provide VIVUS with copies of all
communications between Menarini and any Regulatory Authority related to such an
audit or inspection and shall promptly propose to VIVUS actions to correct any
deficiencies found by the Regulatory Authority during the audit or inspection. 
Menarini shall segregate, and not disclose, any Confidential Information of
VIVUS or other materials, correspondence and documents that are not required to
be disclosed during an audit or inspection by a Regulatory Authority.  To the
extent that Menarini, rather than VIVUS, receives the inspection or audit
observations of such Regulatory Authority, Menarini shall provide a copy of such
observations to VIVUS within *** following receipt.  Menarini shall prepare the
response to any such observations, but the submission of the response to the
applicable Regulatory Authority shall be

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

27

--------------------------------------------------------------------------------


 

subject to VIVUS’s final approval of response, which approval shall not be
unreasonably withheld.  Upon written approval by VIVUS, Menarini shall implement
at its own cost the actions to correct any material deficiencies found by the
Regulatory Authority during the audit or inspection in accordance with VIVUS’
instructions, the requirements of the Regulatory Authority and the Applicable
Law (“Corrective Actions”).  If Menarini fails to implement the Corrective
Actions in any material respect, this shall be deemed to be a material breach of
this Agreement, giving rise to VIVUS’s right to terminate this Agreement
pursuant to Section 12.2(a).  In the case of any audit or inspection of
Menarini’s facility or a facility under contract with Menarini where such audit
or inspection is not related to the Product, Menarini shall promptly notify
VIVUS of any findings of such an audit or inspection that may have an effect on
Menarini’s ability to assume its obligation and responsibilities imposed by this
Agreement.

 

(c)                                  Product Withdrawals and Recalls.  The
Parties shall exchange their internal standard operating procedures (“SOPs”) for
conducting product recalls reasonably in advance of Product Launch, and shall
discuss and resolve any conflicts between such SOPs and issues relating thereto
promptly after such exchange.  In the event of any disagreement as to how to
resolve any such conflicts, VIVUS’s SOP shall control unless and until VIVUS
transfers ownership of the Product Marketing Authorization to Menarini, and
Menarini’s SOP shall control thereafter.  If either Party becomes aware of
information relating to any Product that indicates that a unit or batch of such
Product may not conform to the specifications therefor, or that potential
adulteration, misbranding, and/or other issues have arisen that relate to the
safety or efficacy of Products, it shall promptly so notify the other Party.  To
the extent practicable, the Parties shall discuss the circumstances of any
potential product recall, field correction, or withdrawal of any Product and
possible appropriate courses of action.  If Menarini decides to initiate a
recall, field correction, or withdrawal of Product in the Menarini Territory,
Menarini shall have the right and responsibility, at its expense, to control
such recall, field correction, or withdrawal in a manner consistent with its
internal SOPs (as revised pursuant to the first sentence of this Section 5.5(c),
if applicable); provided, however, Menarini shall consider in good faith the
views of VIVUS as to whether a recall, field correction, or withdrawal is
necessary or appropriate.  If (i) a Regulatory Authority or other Applicable Law
requires a recall, field correction, or withdrawal of Product in the Menarini
Territory, and (ii) Menarini fails to initiate such recall, field correction, or
withdrawal within the deadline imposed by the Regulatory Authority, VIVUS shall
have the right, at its expense, to control such recall, field correction, or
withdrawal in a manner consistent with its internal SOPs (as revised pursuant to
the first sentence of this Section 5.5(c), if applicable); provided, however,
VIVUS shall consider in good faith the views of Menarini as to whether a recall,
field correction, or withdrawal is necessary or appropriate.  For clarity, as
between the Parties, VIVUS shall have the right, at its expense, to control all
recalls, field corrections, and withdrawals of any Product in the VIVUS
Territory.  Each Party shall maintain complete and accurate records of any
recall, field correction, or withdrawal in its territory for such periods as may
be required by Applicable Laws, but in no event for less than five (5) years.

 

5.6                               PV Agreement.  Not later than *** after the
Effective Date, the Parties shall use *** to enter into a separate
pharmacovigilance agreement (the “PV Agreement”) containing the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

28

--------------------------------------------------------------------------------


 

specific terms, conditions and obligations of the Parties with respect to the
collection, reporting and monitoring of all adverse drug reactions, adverse
events, medical inquires with safety concerns, and other relevant drug safety
matters with respect to Products during the Term.  Menarini acknowledges that
its obligations under the PV Agreement shall include collecting and monitoring
adverse events in the Menarini Territory and providing VIVUS with information on
such adverse events in a format and on a timeline specified in the PV Agreement,
which format shall be consistent with regulatory obligations under Applicable
Law (including any obligations imposed on VIVUS or Menarini, as the case may be,
as the holder of the Product Marketing Authorization).  Any failure to comply
with the PV Agreement by Menarini in any material respect shall be deemed to be
a material breach of this Agreement, giving rise to VIVUS’s right to terminate
this Agreement pursuant to Section 12.2(a).

 

ARTICLE 6
MANUFACTURING

 

6.1                               Commercial Supply Agreement.  Concurrent with
the execution of this Agreement, the Parties have executed the manufacturing and
supply agreement (the “Commercial Supply Agreement”) attached hereto as Exhibit
D, under which VIVUS has agreed to supply, for the time period set forth
therein, itself or through *** Third Party manufacturers, bulk tablets of
Product to Menarini, its Affiliates, and/or its sublicensees for
Commercialization in the Field in the Menarini Territory.  The Parties have also
entered into a quality agreement governing the agreed-upon specifications and
other technical aspects of supply of Products for Commercialization in the Field
in the Menarini Territory (the “Quality Agreement”).  For the avoidance of
doubt, none of VIVUS’s agreements with Third Party manufacturers and suppliers
for the Product shall be assigned to Menarini on the Effective Date.

 

6.2                               Manufacturing Transition.

 

(a)                                         At any time during the Term,
Menarini may elect (by written notice to VIVUS) either of the following:  (a) to
accept an assignment of VIVUS’s agreements with the manufacture(s) then part of
the supply chain for Product for use in the Field in the Menarini Territory
(such option, “Supply Chain Transfer”) or (b) to manufacture, itself or through
*** Third Party manufacturers, Compound and/or bulk tablets of Product for use
by Menarini, its Affiliates, and/or its sublicensees in the Field in the
Menarini Territory (such option, “Independent Manufacturing”).  Notwithstanding
Menarini’s election to initiate Independent Manufacturing, the Commercial Supply
Agreement shall continue in full force and effect, and Menarini may trigger the
Supply Chain Transfer at a later date.  Similarly, if Menarini triggers the
Supply Chain Transfer, Menarini shall retain the right to initiate Independent
Manufacturing at a later date, but Menarini’s right to manufacture Product shall
be subject to the limitation set forth in Section 2.2(b)(ii).

 

(b)                                         As promptly as practicable after the
Effective Date, in preparation for the possibility of Supply Chain Transfer
and/or Independent Manufacturing, the Parties shall

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

29

--------------------------------------------------------------------------------


 

discuss and agree on a written plan for these scenarios (the “Manufacturing
Transfer Plan”), including without limitation procedures for ensuring that
Menarini’s management of the supply chain following Supply Chain Transfer or
initiation of Independent Manufacturing does not materially compromise the
supply to VIVUS or its licensees of Product for use and/or sale in the VIVUS
Territory.  Following agreement on such Manufacturing Transfer Plan, the Parties
shall each use *** to carry out their respective obligations thereunder in a
timely fashion; provided, however, the Supply Chain Transfer or initiation of
Independent Manufacturing shall only occur if and when Menarini makes the
applicable election pursuant to Section 6.2(a).  Following the Supply Chain
Transfer, Menarini shall pay the Third Party manufacturer of Product directly
for supply of Product.

 

(c)                                          Menarini’s right to conduct
Independent Manufacturing is expressly conditioned on (i) grant of a related
manufacturing authorization by the applicable Regulatory Authority; (ii) grant
of a related variation to the existing Regulatory Approvals for the Products by
the applicable Regulatory Authority; and (iii) Menarini’s continued compliance
with any requirements imposed by Applicable Law or the applicable Regulatory
Authority.  For clarity, the variation and manufacturing authorization
referenced in subsections (i) and (ii) shall name Menarini and/or its Third
Party manufacturer(s), as the case may be.  At any time following transfer of
the Product Marketing Authorization to Menarini, Menarini may elect (by written
notice to VIVUS) to proceed with any such variation and/or manufacturing
authorizations that are necessary for Independent Manufacturing; provided,
however, that Menarini’s right to conduct Independent Manufacturing shall not
commence until Menarini formally makes the election to conduct Independent
Manufacturing pursuant to Section 6.2(a).

 

(d)                                         If Menarini elects to conduct
Independent Manufacturing, itself or through *** Third Party manufacturers,
VIVUS shall cause its then-existing manufacturer(s) to transfer the technology
of production to Menarini or the Third Party designated by Menarini, exclusive
of any proprietary or confidential manufacturing technology of such manufacturer
that can be used independently of the manufacture of Product.  Menarini shall be
responsible for paying all out of pocket costs and expenses incurred by VIVUS or
its Affiliates in connection with the variation to the Regulatory Approvals
required for the appointment of Menarini or its designee(s) as new manufacturers
for the Products, any other authorizations from a Regulatory Authority required
for such appointment, or the aforesaid technology transfer, based on invoices
submitted by VIVUS from time to time.  Menarini shall defend, indemnify and hold
harmless VIVUS, its Affiliates, and their respective officers, directors,
employees, consultants and authorized agents and their respective successors and
assigns or heirs, as the case may be, from and against any and all liabilities,
losses, claims, suits, damages, costs and expenses (including but not limited to
Losses) arising in connection with the filing or seeking of such variations to
the Regulatory Approvals or other manufacturing authorizations, or any personal
injury or death resulting from the activities of Menarini or its designee(s) as
new manufacturers.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 7
FINANCIALS

 

7.1                               License Fee.  No later than *** after the
Effective Date, Menarini shall pay to VIVUS a one-time, non-refundable,
non-creditable license fee of *** Euros (€***) by wire transfer of immediately
available funds into an account designated by VIVUS.

 

7.2                               Regulatory Milestone Payment.  Menarini shall,
subject to Section 4.6(b) and 7.11, make each of the payments indicated below to
VIVUS within *** after the achievement of the corresponding milestone event.

 

Milestone Event

 

Payment

 

Approval of MAA by European Commission

 

€

***

 

Approval by European Commission (or other Regulatory Authority in the Menarini
Territory) of a Time of Onset Claim for Product in the Menarini Territory,
whether as part of the initial approval of an MAA, through approval of a Label
Expansion Filing, or otherwise *

 

€

***

 

Product Launch in Italy

 

€

***

 

Product Launch in Spain

 

€

***

 

Product Launch in Germany

 

€

***

 

Product Launch in France

 

€

***

 

Product Launch in the United Kingdom

 

€

***

 

 

--------------------------------------------------------------------------------

* For the avoidance of doubt, this second milestone would be in addition to the
first milestone, since the first milestone applies regardless of whether the
Label Expansion Filing is filed or approved.  If the Time of Onset Claim is not
permitted as a result of the initial approval of an MAA by the European
Commission, VIVUS shall work with Menarini to include the Time of Onset Claim in
the SmPC upon the successful completion of the Time of Onset Study.  VIVUS shall
have *** from approval of an MAA by the European Commission to modify the SmPC;
provided, however, that such deadline shall automatically be extended to ***
after approval of an MAA by the European Commission if modification of the SmPC
is delayed as a result of the action or inaction of Menarini.

 

Each milestone payment in this Section 7.2 shall be paid only once.  The maximum
total amount of payment to VIVUS pursuant to this Section 7.2 shall be €***. 
Each such payment shall be made by wire transfer of immediately available funds
into an account designated by VIVUS.  Each such payment is nonrefundable and
noncreditable against any other payments due hereunder.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

31

--------------------------------------------------------------------------------


 

7.3                               Royalty Pre-Payment Milestones.  No later than
*** after approval of the MAA by EMA, Menarini shall pay to VIVUS a one-time
payment of €*** as a pre-payment on royalties to be owed under Section 7.5. 
Each such payment shall be made by wire transfer of immediately available funds
into an account designated by VIVUS.  Each such payment is nonrefundable and,
except as provided in Section 7.5, noncreditable against any other payments due
hereunder.

 

7.4                               Sales Milestone Payments.  Menarini shall make
each of the sales milestone payments indicated below to VIVUS when aggregate Net
Sales of Product in any calendar year in the Menarini Territory reach the
specified values.

 

Aggregate Net Sales in a Calendar Year

 

Payment

 

€

***

 

€

***

 

€

***

 

€

***

 

€

***

 

€

***

 

 

Each sales milestone payment in this Section 7.4 shall be paid only once.  The
maximum total amount of payment to VIVUS pursuant to this Section 7.4 shall be
€***.  Menarini shall notify and pay to VIVUS the amounts set forth in this
Section 7.4 together with the delivery of the quarterly report pursuant to
Section 7.8 for the calendar quarter in which the applicable event was
achieved.  For clarity, in the event that more than one (1) of the aggregate Net
Sales thresholds is achieved in a calendar year, Menarini shall owe each of the
corresponding payments.  Each such payment shall be made in Euros by wire
transfer of immediately available funds into an account designated by VIVUS. 
Each such payment is nonrefundable and noncreditable against any other payments
due hereunder.

 

7.5                               Royalty to VIVUS.

 

(a)                                 During the Royalty Term, on a calendar
quarter basis, Menarini shall pay to VIVUS a royalty equal to *** percent (***%)
of Net Sales of Products in the Menarini Territory; provided, however, that
until the Royalty Pre-Payment has been fully credited pursuant to Section
7.5(b), such royalty percentage shall be *** percent (***%).

 

(b)                                 Menarini may credit the Royalty Pre-Payment
against royalties owed under Section 7.5(a) (but not any payments owed under
Section 7.6).  The Royalty Pre-Payment shall be creditable against *** Euros of
royalty owed under Section 7.5(a).

 

7.6                               Additional Royalty.  In addition to the
royalties owed to VIVUS pursuant to Section 7.5, Menarini shall be responsible
for paying to VIVUS the royalties and other payments outlined in Exhibit E.  For
the avoidance of doubt, the Parties acknowledge that such payments to VIVUS are
intended to match payments owed by VIVUS to MTPC under the MTPC Agreement, that
the definition of “net sales” under the MTPC Agreement is different than the
definition of Net Sales hereunder, and that, as a result, Menarini’s payment
obligations under this

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

32

--------------------------------------------------------------------------------


 

Section 7.6 and Exhibit E that are based on net sales shall be determined using
the definition of “MTPC Agreement Net Sales” contained in Exhibit E.

 

7.7                               Reports; Payments.  Within *** after the end
of each calendar month, Menarini shall provide VIVUS with a statement of (a) the
amount of gross sales of Product by country in local currency during the
applicable calendar month, (b) an itemized calculation of Net Sales showing Net
Sales Deductions by country in local currency during such calendar month. 
Within *** after the end of each calendar quarter, Menarini shall provide a
statement of the details in (a) and (b) above and the calculation of the amount
of royalty payment due on such sales for such calendar quarter pursuant to
Section 7.5, any sales milestone payment due pursuant to Section 7.4, and any
payment due pursuant to Section 7.6.  Together with such quarterly statement,
Menarini shall provide VIVUS with any such payments due.  Notwithstanding the
foregoing, with respect to the sales milestone payment owed by Menarini pursuant
to Section 7.6 and Exhibit E, Menarini shall pay such sales milestone payment no
later than *** after receipt of an invoice from VIVUS specifying such sales
milestone payment.  All amounts payable to VIVUS under this Section 7.7 shall be
paid in United States dollars (“USD”) by wire transfer of immediately available
funds into an account designated by VIVUS (other than the sales milestone
payments, which will be paid in Euros). These amounts payable to VIVUS in USD
will be calculated starting from the amounts in local currencies (on a country
by country and currency by currency basis) and converting these amounts to USD
at the average quarterly cross-exchange rates, local currency into USD, as
published by the European Central Bank, and the details of the calculation of
the local currency amounts and the conversion to USD will be provided to VIVUS
along with the quarterly statement described above.

 

7.8                               Taxes.  If, at any time during the Term,,
Menarini is legally required to withhold any Taxes from payments due hereunder,
Menarini shall (a) deduct such Taxes from the payment made to VIVUS, (b) timely
pay the taxes to the proper taxing authority, and (c) send proof of payment to
VIVUS.  Each Party agrees to cooperate with the other Party in claiming
exemptions from such deductions or withholdings under any agreement or treaty
from time to time in effect and shall discuss in good faith how to solve any
situation where VIVUS may not deduct such payment for reasons beyond VIVUS’
reasonable control.  Notwithstanding the foregoing, if a deduction or
withholding of Taxes hereunder arises as a result of any action by Menarini that
has the effect of modifying the Tax treatment of, or increasing the Taxes
applicable to, payments hereunder, in each case relative to the Tax treatment
existing as of the Effective Date (a “Menarini Withholding Tax Action”),
including without limitation an assignment of this Agreement by Menarini or any
failure on the part of Menarini to comply with Applicable Law, then (i) the
payment by Menarini shall be increased by the amount necessary (the “Additional
Tax”) to ensure that VIVUS receives an amount equal to the amount that it would
have received had no such Menarini Withholding Tax Action occurred, and (ii) the
obligations in subsections (a)-(c) above shall apply with respect to such
Additional Tax. Solely for purposes of this Section 7.8, “Taxes” means any
present or future taxes, levies, imposts, duties, charges, assessments or fees
of any nature (including interest, penalties and additions thereto) that are
imposed by the applicable government or other taxing authority.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

33

--------------------------------------------------------------------------------


 

7.9                               Late Payments.  If a Party does not receive
payment of any sum due to it on or before the due date, simple interest shall
thereafter accrue on the sum due to such Party from the due date until the date
of payment at the yearly rate of *** percent (***%) above the then-applicable
***, or at the maximum rate permitted by Applicable Law, whichever is the
lower..

 

7.10                        Records; Audits.  Menarini shall maintain complete
and accurate books and records in accordance with Accounting Standards in
sufficient detail to permit VIVUS to confirm the accuracy of milestone payments,
royalty payments, and any other compensation payable under this Agreement for a
period of *** from the creation of individual records or any longer period
required by Applicable Law.  At VIVUS’s request, such records shall be available
for review at a location in the Menarini Territory not more than once each
calendar year (during normal business hours on a mutually agreed date with
reasonable advance notice) at a location in the Menarini Territory by an
independent Third Party auditor selected by VIVUS and approved by Menarini (such
approval not to be unreasonably withheld, conditioned, or delayed) and subject
to confidentiality and non-use obligations no less stringent than those set
forth in Article 11 for the sole purpose of verifying for VIVUS the accuracy of
the financial reports furnished by Menarini pursuant to this Agreement or of any
payments made by Menarini to VIVUS pursuant to this Agreement.  Any such auditor
shall not disclose Menarini’s Confidential Information to VIVUS, except to the
extent such disclosure is necessary to verify the accuracy of the financial
reports furnished by Menarini or the amount of payments due by Menarini under
this Agreement.  Any amounts shown to be owed but unpaid shall be paid within
*** from the accountant’s report, plus interest (as set forth in Section 7.9)
from the original due date.  Any amounts shown to have been overpaid may be
credited by Menarini against future payments to VIVUS hereunder.  No payment to
VIVUS shall be reduced by more than *** percent (***%) as a result of such
credit, and Menarini may carry forward any unused credits to future calendar
quarters.  VIVUS shall bear the full cost of such audit unless such audit
reveals a payment or reporting error of *** percent (***%) or more during the
applicable audit period, in which case Menarini shall bear the full cost of such
audit.

 

ARTICLE 8
INTELLECTUAL PROPERTY

 

8.1                               Ownership of Inventions.  Each Party shall own
all inventions and Information made solely by the respective employees, agents,
and independent contractors of it and its Affiliates in the course of conducting
such Party’s activities under this Agreement (collectively, “Sole Inventions”),
along with any patents and patent applications covering such Sole Inventions. 
All inventions and Information that are made jointly by employees, Affiliates,
agents, or independent contractors of both Parties in the course of performing
activities under this Agreement (collectively, “Joint Inventions”), along with
any Joint Patents, shall be owned jointly by the Parties.  Subject to any
exclusive licenses granted pursuant to Section 2.2 or 2.3, each Party shall have
the right to practice, license and exploit the Joint Inventions and Joint
Patents worldwide, without consent of the other Party (and where consent is
required by law, such consent is hereby deemed granted) and without a duty of
accounting to the other Party.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

34

--------------------------------------------------------------------------------


 

8.2                               Disclosure of Inventions.  Each Party shall
promptly disclose to the other all Sole Inventions or Joint Inventions relating
to Product or its composition, formulation, manufacture, or use, including all
invention disclosures or other similar documents submitted to such Party by its,
or its Affiliates’, employees, agents or independent contractors describing such
Sole Inventions or Joint Inventions.  Such Party shall also respond promptly to
reasonable requests from the other Party for more Information relating to such
inventions.

 

8.3                               Prosecution of Patents.

 

(a)                                 VIVUS Patents.  Subject to the provisions
below, VIVUS shall, or shall cause MTPC to, use *** to prosecute and maintain
the VIVUS Patents in accordance with Applicable Law and customary practices in
the pharmaceutical industry.

 

(b)                                 Joint Patents.  With respect to any
potentially patentable Joint Invention, the Parties shall meet and agree upon
which Party, if any, shall prepare, file, prosecute (including any
interferences, reissue proceedings and reexaminations) and maintain patent
applications covering such Joint Invention (any such patent application and any
patents issuing therefrom a “Joint Patent”) in any jurisdictions throughout the
world, as well as the manner in which patent expense for such Joint Patent will
be shared by the Parties.  The Party that prosecutes a patent application in the
Joint Patents (the “Prosecuting Party”) shall provide the other Party reasonable
opportunity to review and comment on such prosecution efforts regarding the
applicable Joint Patents in the particular jurisdictions, and such other Party
shall provide the Prosecuting Party reasonable assistance in such efforts.  The
Prosecuting Party shall provide the other Party with a copy of all material
communications from any patent authority in the applicable jurisdictions
regarding the Joint Patent being prosecuted by such Party, and shall provide
drafts of any material filings or responses to be made to such patent
authorities a reasonable amount of time in advance of submitting such filings or
responses.  In particular, each Party agrees to provide the other Party with all
information necessary or desirable to enable the other Party to comply with the
duty of candor/duty of disclosure requirements of any patent authority.  Either
Party may determine that it is no longer interested in supporting the continued
prosecution or maintenance of a particular Joint Patent in a country or
jurisdiction, in which case the disclaiming Party shall provide the other Party
with written notice of such determination at least *** before any deadline for
taking action to avoid abandonment and shall provide the other Party with the
opportunity to have the disclaiming Party’s interest in such Joint Patent in
such country or jurisdiction assigned to the other Party, at no cost to the
other Party.

 

(c)                                  Cooperation in Prosecution.  Each Party
shall provide the other Party all reasonable assistance and cooperation in the
Patent prosecution efforts provided above in this Section 8.3, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.

 

8.4                               Enforcement of Patents.

 

(a)                                 Notification.  If a Party becomes aware of
any infringement, threatened infringement, or alleged infringement of the VIVUS
Patents or Joint Patents on account of a

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

35

--------------------------------------------------------------------------------


 

Third Party’s manufacture, use or sale of a Product in the Field in the Menarini
Territory (in each case, a “Product Infringement”), then such Party shall
promptly notify the other Party in writing of such Product Infringement,
including any evidence in such Party’s possession demonstrating such Product
Infringement.  Any certification or filing with a governmental authority in the
Menarini Territory that asserts that infringement of a VIVUS Patent or Joint
Patent will not arise from the manufacture, use or sale of a Product in the
Field in the Menarini Territory by a Third Party or that asserts that any claims
of a VIVUS Patent or Joint Patent covering Product in the Field in the Menarini
Territory is invalid or unenforceable shall be deemed to be a Product
Infringement hereunder, and each Party shall provide written notice to other
Party of any such filed certification within *** of becoming aware thereof.

 

(b)                                 Enforcement.  Under the terms of the MTPC
Agreement, as between VIVUS and MTPC, VIVUS has the first right to initiate,
prosecute and control legal proceedings against any person or entity engaged in
such Product Infringement of the VIVUS Patents in the Menarini Territory (the
“Enforcement Right”).  During the Term, in the event of any Product Infringement
of the VIVUS Patents in the Menarini Territory, VIVUS shall permit Menarini to
exercise, or shall exercise on Menarini’s behalf (subject to Menarini’s
consent), the Enforcement Right, subject to the remainder of this Section 8.4. 
The foregoing exercise of the Enforcement Right shall be at Menarini’s sole
expense, and Menarini agrees to pay for all reasonable costs and expenses
incurred by VIVUS or its Affiliates in connection with such exercise.  To the
extent the foregoing exercise of the Enforcement Right results in any Claim of a
Third Party against VIVUS or its Affiliates, Menarini shall defend VIVUS against
such Claim and shall indemnify VIVUS against Losses payable by VIVUS in
connection therewith.  If Menarini decides not to bring such legal action, or if
Menarini fails to initiate such legal action by the Action Date, it shall so
inform VIVUS promptly, and VIVUS (and/or MTPC) shall have the right, but not the
obligation, to commence a suit or take action to enforce the applicable VIVUS
Patents with respect to such Product Infringement in the Menarini Territory, at
its own expense.

 

(c)                                  Cooperation.  Each Party shall provide to
the Party enforcing any rights under Section 8.4(b) reasonable assistance in
such enforcement, including joining such action as a party plaintiff if required
by Applicable Law to pursue such action.  Additionally, to the extent requested
by Menarini, VIVUS agrees to exercise its right under the MTPC Agreement to
require MTPC to cooperate in any enforcement by or on behalf of Menarini
pursuant to Section 8.4(b), including being joined as a party to such action if
necessary.  The enforcing Party shall keep the other Party reasonably and
regularly informed of the status and progress of such enforcement efforts, and
shall reasonably consider the other Party’s comments on any such efforts.  The
non-enforcing Party shall have the right to be represented in any action brought
under Section 8.4(b) by counsel of its choice and at its own expense.  For
clarity, as between the Parties, VIVUS (or MTPC or a VIVUS designee) shall have
the exclusive right to bring and control any legal action in connection with any
actual, alleged, or threatened infringement of a VIVUS Patent that is not a
Product Infringement at its own expense as it reasonably determines appropriate.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

36

--------------------------------------------------------------------------------


 

(d)                                 Settlement.  Without the prior written
consent of the other Party, such consent not to be unreasonably withheld,
conditioned or delayed, neither Party shall settle any claim, suit or action
brought under Section 8.4 involving VIVUS Patents in any manner that (i) admits
the invalidity of, or otherwise impairs the other Party’s rights in, the VIVUS
Patents or (ii) limits, or would reasonably be expected to limit, the ability of
the other Party or its licensees to sell Products in its territory (i.e., the
Menarini Territory in the case of Menarini or the VIVUS Territory in the case of
VIVUS).  Notwithstanding the foregoing, in the event that (A) Menarini decides
not to bring a legal action against Product Infringement in the Menarini
Territory, or if Menarini fails to initiate such legal action by the Action
Date, and (B) thereafter MTPC (or a licensee or designee of MTPC other than
VIVUS) brings an action under the VIVUS Patents in the Menarini Territory or the
VIVUS Territory, settlement of such action shall be at MTPC’s sole discretion
and shall not require the consent of Menarini.

 

(e)                                  Recoveries.  Any recoveries resulting from
an action brought by a Party under Section 8.4(b) relating to a claim of Product
Infringement of a VIVUS Patent shall be first applied against payment of each
Party’s costs and expenses in connection therewith.  Any such recoveries in
excess of such costs and expenses (the “Remainder”) will be retained by the
enforcing Party, provided that if Menarini is the enforcing Party, the Remainder
shall be included in Net Sales for purposes of calculating royalties owed to
VIVUS hereunder.

 

(f)                                   Joint Patents.  If a Third Party infringes
any Joint Patent, the Parties shall discuss such infringement and the Parties
shall each have the right, but neither Party shall be obligated, to bring an
appropriate suit or other action under such Joint Patent against any person or
entity engaged in such infringement.  If both Parties agree to so enforce such
Joint Patents, they shall be jointly responsible for, and share equally, all the
costs and expenses of any suit brought by them and shall equally share all
recoveries with respect thereto.  If one Party elects not to enforce such Joint
Patents against such infringement, then the other Party shall have the right,
but not the obligation, to take action to enforce such Joint Patents against
such infringement at its own cost and expense and such other Party may retain
all recoveries with respect thereto.

 

8.5                               Patent Marking.  Menarini shall, and shall
require its Affiliates and sublicensees, to mark Products sold by it hereunder
with appropriate patent numbers or indicia to the extent permitted by Applicable
Law.

 

8.6                               Trademarks.

 

(a)                                 General.  All uses of the VIVUS Trademarks
and Menarini Trademarks shall comply with all Applicable Laws in the Menarini
Territory.  Unless otherwise agreed by the Parties or required by the EMA,
Menarini shall sell the Product in the Menarini Territory under the VIVUS
Trademark Spedra®.  Menarini may include its company name and associated logos
on all Product packaging and Promotional Materials for the Menarini Territory.

 

(b)                                 VIVUS Trademarks.  Menarini’s use of the
VIVUS Trademarks shall be limited to the marketing, sale and distribution of the
Product in the Menarini Territory.  Menarini

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

37

--------------------------------------------------------------------------------


 

shall not at any time register or cause to be registered any other trademark,
name or design confusingly similar to any of the VIVUS Trademarks without the
express consent of VIVUS, which consent shall not be unreasonably withheld,
conditioned or delayed.  Menarini shall properly designate the VIVUS Trademarks
on the packaging of the final Product, to the extent required or permissible by
the applicable Regulatory Approvals.  All rights arising from the use of the
VIVUS Trademarks in the Menarini Territory during the Term shall inure to
VIVUS’s benefit.  Menarini agrees that the Products with which the VIVUS
Trademarks are used shall conform to all requirements of the Regulatory
Authority in the Menarini Territory.  Menarini shall, as soon as practicable
after receiving notice of any potential infringement of the VIVUS Trademarks in
the Menarini Territory, inform VIVUS of any such potential infringement.  VIVUS
shall have the sole right and discretion to bring infringement or unfair
competition proceedings involving the VIVUS Trademarks.

 

(c)                                  Menarini Trademarks.  To the extent that
Menarini elects to use other trademarks in addition to the VIVUS Licensed
Trademarks in connection with the sale or marketing of Products in the Menarini
Territory (such other trademarks, if any, the “Menarini Trademarks”), Menarini
shall be responsible for the selection, adoption, registration, maintenance and
defense of such Menarini Trademarks, as well as all expenses associated
therewith.  Menarini shall own all Menarini Trademarks.

 

8.7                               Infringement of Third Party IP.  Each Party
shall promptly notify the other in writing of any allegation, claim or suit that
the manufacture, use or sale of a Product infringes or misappropriates a Third
Party’s Patent or other intellectual property rights.  Subject to Article 10,
each Party shall have the sole right to control any defense of any such claim
involving alleged infringement of Third Party rights by such Party’s activities,
at its own expense and by counsel of its own choice.

 

ARTICLE 9
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1                               Mutual Representations and Warranties.  Each
Party hereby represents, warrants, and covenants (as applicable) to the other
Party as follows, as of the Execution Date:

 

(a)                                 Corporate Existence and Power.  It is a
corporation or limited partnership, as applicable, duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
incorporated or formed, and has all requisite power and authority and the legal
right to own and operate its property and assets and to carry on its business as
it is now being conducted and as contemplated in this Agreement, including the
right to grant the licenses granted by it hereunder.

 

(b)                                 Authority and Binding Agreement.  It has the
requisite power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; it has taken all necessary action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and this Agreement has been duly
executed and delivered on its behalf, and constitutes a legal, valid, and
binding obligation of such

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

38

--------------------------------------------------------------------------------


 

Party that is enforceable against it in accordance with its terms, subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting generally the enforcement of creditors’
rights and subject to a court’s discretionary authority with respect to the
granting of a decree ordering specific performance or other equitable remedies.

 

(c)                                  Consents.  All necessary consents,
approvals and authorizations of all governmental authorities and other Third
Parties required to be obtained by it in connection with the execution, delivery
and performance of this Agreement have been obtained by it.

 

(d)                                 No Conflict.  The execution and delivery of
this Agreement, the performance of such Party’s obligations hereunder and the
licenses and sublicenses to be granted pursuant to this Agreement (i) do not and
will not conflict with or violate any requirement of Applicable Law existing as
of the Execution Date, (ii) do not and will not conflict with or violate the
certificate of incorporation, certificate of formation, by-laws, limited
partnership agreement or other organizational documents of such Party, and
(iii) do not and will not conflict with, violate, breach or constitute a default
under any contractual obligations of such Party or any of its Affiliates
existing as of the Execution Date.

 

9.2                               VIVUS Technology.  VIVUS hereby represents and
warrants to Menarini as of the Execution Date that:

 

(a)                                 To the knowledge of VIVUS, VIVUS is the
exclusive licensee of the VIVUS Patents in the Field in the Menarini Territory;

 

(b)                                 VIVUS has granted no rights to a Third Party
under the VIVUS Technology with respect to the Commercialization of Products in
the Field in the Menarini Territory;

 

(c)                                  to the knowledge of VIVUS as of the
Execution Date, the manufacture and Commercialization of the Product in the
Field in the Menarini Territory does not infringe any valid and enforceable
Third Party patents in the Menarini Territory; and

 

(d)                                 VIVUS has not received any written notice
from any Third Party asserting or alleging that the research, Development,
making or using of Products by VIVUS prior to the Execution Date has infringed
or otherwise violated, or that the Commercialization of Products in the Field in
the Menarini Territory will infringe or otherwise violate, the intellectual
property rights of such Third Party.

 

9.3                               VIVUS Trademark Representations and
Warranties.  VIVUS hereby represents and warrants to Menarini as of the
Execution Date that:

 

(a)                                 to the knowledge of VIVUS, there is no Third
Party using or infringing any of the VIVUS Trademarks in the Menarini Territory
in derogation of the rights granted to Menarini in this Agreement;

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

39

--------------------------------------------------------------------------------


 

(b)                                 VIVUS has not received notice of any
opposition or cancellation action or litigation pending or any communication
which expressly threatens an opposition or cancellation action, or other
litigation, before any trademark office, court or any other governmental entity
in the Menarini Territory with respect to any of the VIVUS Trademarks;

 

(c)                                  the VIVUS Trademarks are the only
trademarks owned, held, Controlled, licensed or otherwise used (or intended to
be used) by VIVUS or its Affiliates with respect to the Product in the Field in
the Menarini Territory (other than VIVUS’s corporate name and/or logo); and

 

(d)                                 to the knowledge of VIVUS, it has all rights
necessary to use the VIVUS Trademarks with respect to the Product in the
Menarini Territory and to license to Menarini the VIVUS Trademarks as set forth
above; and

 

(e)                                  to the knowledge of VIVUS, it has not
infringed, misappropriated, diluted or otherwise violated any trademark of any
Third Parties by registering or using the VIVUS Trademarks in the Menarini
Territory.

 

9.4                               Compliance with Law.  Each Party shall, and
shall ensure that its Affiliates and sublicensees shall, comply with all
Applicable Laws in exercising their rights and fulfilling their obligations
under this Agreement.

 

9.5                               Representations regarding Debarment and
Compliance.

 

(a)                                 Each Party represents, warrants and
covenants that as of the Execution Date, to the best of each Party’s knowledge
based on reasonable inquiry, neither it nor its Affiliates that are involved in
the Commercialization of the Product nor any of their legal representatives or
agents who are legally empowered to bind the Party, nor any Third Party (and its
legal representatives or agents who are legally empowered to bind the Third
Party), that is responsible for the development or whose responsibilities
involve the Development or Commercialization of the Product as authorized by
this Agreement:

 

(i)                                     are debarred under Section 306(a) or
306(b) of the FD&C Act or under any substantially equivalent Applicable Laws;

 

(ii)                                  have been convicted, with sentence having
value of res judicata, of any felony or misdemeanor under Applicable Laws
related to any of the following: (A) the development or approval of any drug
product or the regulation of any drug product under the FD&C Act; Directive
2001/83/EC of the European Parliament and of the Council of 6 November 2001 on
the Community code relating to medicinal products for human use, Directive
2001/20/EC of the European Parliament and of the Council of 4 April 2001 on the
approximation of the laws, regulations and administrative provisions of the
Member States relating to the implementation of good clinical practice in the
conduct of clinical trials on medicinal products for human use, the national
laws of individual EU Member States implementing the provisions of these
Directives into their national law, Regulation (EC) No 726/2004 of the European

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

40

--------------------------------------------------------------------------------


 

Parliament and of the Council of 31 March 2004 laying down Community procedures
for the authorization and supervision of medicinal products for human and
veterinary use and establishing a European Medicines Agency, or any similar
Applicable Laws; (B) a conspiracy to commit, aid or abet the development or
approval of any drug product or regulation of any drug product; (C) health care
program-related crimes (involving Medicare, any state health care program, or
any healthcare program in any country in the European Union or any other part of
the Menarini Territory) or provision of illegal inducements to physicians or
healthcare institutions to recommend, endorse, prescribe, order, supply,
purchase, use or administer any drug product; (D) patient abuse, controlled
substances, bribery, payment of illegal gratuities, fraud, perjury, false
statement, racketeering, blackmail, extortion, falsification or destruction of
records; (E) interference with, obstruction of an investigation into, or
prosecution of, any criminal offense; or (F) a conspiracy to commit, aid or abet
any of these listed felonies or misdemeanors; and

 

(iii)                               is excluded, suspended or debarred from
participation, or otherwise ineligible to participate, in any United States
federal or state health care programs (including convicted of a criminal offense
that falls within the scope of 42 U.S.C. §1320a-7 but not yet excluded,
debarred, suspended, or otherwise declared ineligible), excluded, suspended or
debarred from participation, or otherwise ineligible to participate, in any
healthcare program in any country in the European Union or any other country in
the Menarini Territory, or excluded, suspended or debarred from participation,
or otherwise ineligible to participate, in any United States federal procurement
or nonprocurement programs or procurement or nonprocurement programs in any
country in the European Union or any other countries in the Menarini Territory.

 

(b)                                 Each Party will notify the other Party
promptly, but in no event later than ***, after knowledge of any exclusion,
debarment, conviction, suspension or other ineligibility set forth in Section
9.5(a) occurring during the Term, or if such Party concludes based on its good
faith business judgment that a pending action or investigation is likely to lead
to the exclusion, conviction, debarment, suspension or other ineligibility of
such Party and the Parties shall immediately discuss in good faith on how to
cope with such an event.

 

9.6                               Disclaimer.  VIVUS makes no warranties except
as set forth in this Article 9 concerning the Product or VIVUS Technology and
Menarini makes no warranties except as set forth in this Article 9 concerning
the Menarini Technology.

 

9.7                               No Other Representations or Warranties. 
EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 9, NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A
PARTY.  ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW
OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 10
INDEMNIFICATION

 

10.1                        Indemnification by VIVUS.  VIVUS shall defend,
indemnify, and hold harmless Menarini, its Affiliates, and their respective
officers, directors, employees, consultants and authorized agents and their
respective successors and assigns or heirs, as the case may be (the “Menarini
Indemnitees”) from and against any and all Losses to the extent resulting from
any Claim of a Third Party against such Menarini Indemnitee based on or arising
out of:

 

(a)                                 any misrepresentation or breach of any of
VIVUS’s representations, warranties, covenants or obligations under this
Agreement;

 

(b)                                 the negligence or willful misconduct of, or
violation of Applicable Law by, VIVUS, its Affiliates, licensees, distributors
or their respective officers, directors, employees, consultants or authorized
agents under this Agreement; or

 

(c)                                  any allegation by a Third Party that the
use of the VIVUS Trademark by one or more of the Menarini Indemnitees or the
Commercialization of the Product by one or more of the Menarini Indemnitees
infringes such Third Party’s valid patent or trademark rights in the Menarini
Territory (except to the extent such allegation is based on (i) other products
being used or sold in conjunction with the Product or (ii) additions or
modifications to the Product that are not made by VIVUS or its Affiliates or
Third Party contractors).

 

The foregoing indemnity obligations shall not apply to the extent that the
Losses of such Menarini Indemnitee were caused by: (i) a breach of any of
Menarini’s representations, warranties, covenants, or obligations under this
Agreement; or (ii) the negligence or willful misconduct of, or violation of
Applicable Law by, such Menarini Indemnitee.

 

10.2                        Indemnification by Menarini.  Menarini shall defend,
indemnify and hold harmless VIVUS, its Affiliates, and their respective
officers, directors, employees, consultants and authorized agents and their
respective successors and assigns or heirs, as the case may be (the “VIVUS
Indemnitees”) from and against any and all Losses to the extent resulting from
any Claim of a Third Party against such VIVUS Indemnitee based on or arising out
of:

 

(a)                                 any misrepresentation or breach of any of
Menarini’s representations, warranties, covenants or obligations under this
Agreement; or

 

(b)                                 the negligence or willful misconduct of, or
violation of Applicable Law by, Menarini, its Affiliates, licensees,
distributors or their respective officers, directors, employees, consultants or
authorized agents under this Agreement; or

 

(c)                                  the Commercialization of any Product, or
the performance of any Menarini Medical Affairs Activities, by Menarini, its
Affiliates, and sublicensees.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

42

--------------------------------------------------------------------------------


 

The foregoing indemnity obligation shall not apply to the extent that the Losses
of such VIVUS Indemnitee were caused by: (i) a breach of any of VIVUS’s
representations, warranties, covenants, or obligations under the Agreement; or
(ii) the negligence or willful misconduct of, or violation of Applicable Law by,
such VIVUS Indemnitee.

 

10.3                        Indemnification Procedures.  The Party claiming
indemnity under this Article 10 (the “Indemnified Party”) shall give written
notice to the Party from whom indemnity is being sought (the “Indemnifying
Party”) promptly and in no event later than *** after learning of a written
Claim (“Indemnified Claim”).  Failure by an Indemnified Party to give notice of
an Indemnified Claim within *** of receiving a writing reflecting such Claim
shall not relieve the Indemnifying Party of its indemnification obligations
hereunder except and solely to the extent that such Indemnifying Party is
actually prejudiced as a result of such failure to give such notice.  The
Indemnifying Party shall have the right to assume the conduct and defense of the
Indemnified claim with counsel of its choice.  The Indemnified Party shall
provide the Indemnifying Party with reasonable assistance in connection with the
defense of the Indemnified Claim.  The Indemnified Party may monitor such
defense with counsel of its own choosing at its sole expense.  The Indemnifying
Party may not settle the Indemnified Claim without the prior written consent of
the Indemnified Party, such consent shall not be unreasonably withheld, delayed
or conditioned.  If the Indemnifying Party does not assume and conduct the
defense of the Indemnified Claim as provided above: (a) the Indemnified Party
may assume and conduct the defense of the Indemnified claim at the Indemnifying
Party’s expense; (b) the Indemnified Party may consent to the entry of any
judgment or enter into any settlement with respect to the Indemnified Claim in
any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith); and (c) the Indemnifying Party will
remain responsible to indemnify the Indemnified Party for Losses as provided in
this Article 10.

 

10.4                        Limitation of Liability.  NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY EXEMPLARY, SPECIAL, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, OR INDIRECT DAMAGES, COSTS OR EXPENSES (INCLUDING LOST PROFITS, LOST
REVENUES AND/OR LOST SAVINGS) ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 10.4 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY
IN CONNECTION WITH (A) THIRD PARTY CLAIMS UNDER SECTION 10.1 OR 10.2, (B)
DAMAGES AVAILABLE FOR A PARTY’S BREACH OF ARTICLE 11, OR (C) DAMAGES TO THE
EXTENT ARISING FROM OR RELATING TO GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR
FRAUDULENT ACTS OR OMISSIONS OF A PARTY.

 

10.5                        Insurance. Each Party shall procure and maintain
insurance (or self-insure) during the Term of this Agreement and for a period of
*** following the termination or expiration of this Agreement, adequate to cover
property and product liability risks through

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

43

--------------------------------------------------------------------------------


 

insurance companies with a rating of at least an “A-VII” in the latest addition
of A.M. Best or its equivalent as follows:

 

(a)                                 commercial general liability, including
product liability coverage with minimum per claim limits of at least $*** per
occurrence and annual aggregate;

 

(b)                                 property coverage having limits adequate for
Product inventory to which such Party holds title.

 

It is understood that the insurance requirements above shall not be construed to
create a limit of either Party’s liability with respect to its indemnification
obligations under this Article 10.  Each Party shall provide the other Party
with written evidence of such insurance upon request.  Each Party shall endeavor
to provide the other Party with written notice at least *** prior to the
cancellation, non-renewal or material change in such insurance or self-insurance
that materially adversely affects the rights of the other Party hereunder.

 

ARTICLE 11
CONFIDENTIALITY

 

11.1                        Confidentiality.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the Parties, each
Party agrees that, for the Term and for *** thereafter, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement any Confidential
Information of the other Party except for that portion of such information or
materials that the receiving Party can demonstrate by competent proof:

 

(a)                                 was already known to the receiving Party or
its Affiliate, other than under an obligation of confidentiality, at the time of
disclosure by the other Party;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement;

 

(d)                                 is subsequently disclosed to the receiving
Party or its Affiliate by a Third Party without obligations of confidentiality
with respect thereto; or

 

(e)                                  is subsequently independently discovered or
developed by the receiving Party or its Affiliate without the aid, application,
or use of Confidential Information.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

44

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the receiving Party may disclose without
violation of this Agreement such portion of the Confidential Information as is
required or permitted to be disclosed if, on the advice of counsel, it is
required under Applicable Law or pursuant to legal process to disclose such
Confidential Information of the other Party; provided that unless otherwise
prohibited by Applicable Law, the receiving Party first advises the disclosing
Party of such intended disclosure and provides the disclosing Party with the
opportunity to seek appropriate judicial or administrative relief to avoid, or
obtain confidential treatment of, such disclosure at the disclosing Party’s sole
cost and expense.

 

The confidentiality provisions set forth herein shall supersede and replace the
Existing Confidentiality Agreement and shall be deemed to cover all confidential
information disclosed or obtained under the Existing Confidentiality Agreement.

 

11.2                        Authorized Disclosure.  Each Party may disclose
Confidential Information belonging to the other Party to the extent such Party
determines such disclosure is reasonably necessary in the following situations:

 

(a)                                 prosecuting or defending litigation relating
to this Agreement;

 

(b)                                 in the case of VIVUS, disclosure to MTPC as
required pursuant to the MTPC Agreement provided that the use by MTPC of such
Confidential Information shall be subject to the confidentiality and non-use
obligations set forth in the MTPC Agreement;

 

(c)                                  in the case of VIVUS as the receiving
Party, disclosure to its licensees, sublicensees, and collaborators with respect
to the Product outside the Menarini Territory or outside the Field, but solely
to the extent that such Confidential Information (i) raises any material
concerns regarding the safety or efficacy of the Product; (ii) indicates or
suggests a potential material liability of either VIVUS or the applicable
licensee, sublicensee, or collaborator to Third Parties in connection with the
Product; (iii) is reasonably likely to lead to a recall or market withdrawal of
the Product; or (iv) relates to any Product and is reasonably likely to have a
material impact on a Regulatory Approval, Pricing Approval, or the
Commercialization of any Product in such licensee’s, sublicensee’s, or
collaborator’s territory; provided that each disclosee must be bound by
obligations of confidentiality and non-use no less stringent than those set
forth in Section 11.1 and this Section 11.2 prior to any such disclosure (it
being understood that receiving Party shall be liable for any breach of such
confidentiality and non-use obligations by any such disclosee);

 

(d)                                 disclosure to its and its Affiliates’
respective directors, officers, employees, consultants, attorneys, professional
advisors, lenders, insurers and sublicensees only on a need-to-know basis and
solely as necessary in connection with this Agreement, provided that each
disclosee must be bound by obligations of confidentiality and non-use no less
stringent than those set forth in Section 11.1 and this Section 11.2 prior to
any such disclosure (it being understood that receiving Party shall be liable
for any breach of such confidentiality and non-use obligations by any such
disclosee); and

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

45

--------------------------------------------------------------------------------


 

(e)                                  disclosure to any bona fide potential or
actual investor, acquirer, merger partner, or other potential or actual
financial partner (and/or their respective consultants, attorneys, professional
advisors) on a need-to-know basis and solely for the purpose of evaluating a
potential investment, acquisition, merger, or similar transaction; provided that
each disclosee must be bound by obligations of confidentiality and non-use no
less stringent than those set forth in Section 11.1 and this Section 11.2 prior
to any such disclosure (it being understood that receiving Party shall be liable
for any breach of such confidentiality and non-use obligations by any such
disclosee).

 

11.3                        Publicity; Terms of Agreement.

 

(a)                                 The Parties have agreed to make a joint
public announcement of the execution of this Agreement substantially in the form
of the press release attached as Exhibit F on or after the Effective Date.  The
Parties agree that the material terms of this Agreement are the Confidential
Information of both Parties, subject to the authorized disclosure provisions set
forth in Section 11.2 and this Section 11.3.

 

(b)                                 After release of the press release
announcing this Agreement, if either Party desires to make a public announcement
concerning the material terms of this Agreement, such Party shall give
reasonable prior advance notice of the proposed text of such announcement to the
other Party for its prior review and approval, such approval not to be
unreasonably withheld, conditioned or delayed.  A Party commenting on such a
proposed press release shall provide its comments, if any, within *** after
receiving the press release for review.  Neither Party shall be required to seek
the permission of the other Party to disclose any information already disclosed
or otherwise in the public domain, provided such information remains accurate.

 

(c)                                  VIVUS may publicly disclose without
violation of this Agreement, such terms of this Agreement as are, on the advice
of VIVUS’s counsel, required by the rules and regulations of the SEC or any
other applicable entity having regulatory authority over VIVUS’s securities;
provided that VIVUS shall advise Menarini of such intended disclosures and
requests confidential treatment of certain commercial terms and technical terms
hereof to the extent such confidential treatment is reasonably available to
VIVUS.  In the event of any such filing, VIVUS will provide Menarini, a
reasonable time prior to filing, with a copy of the Agreement marked to show
provisions for which VIVUS intends to seek confidential treatment and shall
reasonably consider and incorporate Menarini’s comments thereon to the extent
consistent with the legal requirements applicable to VIVUS and that govern
redaction of information from material agreements that must be publicly filed. 
Menarini shall provide any such comments as promptly as practicable.

 

ARTICLE 12
TERM AND TERMINATION

 

12.1                        Term.  This Agreement shall become effective as set
forth in Section 2.1 and, unless earlier terminated pursuant to this Article 12,
shall remain in effect until the expiration of the last to expire royalty
obligation with respect to Products under this Agreement (the “Term”).

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

46

--------------------------------------------------------------------------------


 

Upon the expiration of the Term, the licenses in 2.2 shall become perpetual,
fully paid up, royalty free and irrevocable and Menarini shall become the
ultimate owner of any Regulatory Approval. Notwithstanding anything to the
contrary in this Agreement, except for Section 12.6, 12,7 and 12.8, in no event
the rest of this Section 12 shall apply after the expiration of the Term.

 

12.2                        Termination before the expiration of the Term.

 

(a)                                 Breach of contract.  Either Party shall have
the right to terminate this Agreement upon written notice to the other Party if
such other Party, after receiving written notice from the terminating Party
identifying a material breach by such other Party of its obligations under this
Agreement, fails to cure such material breach within *** from the date of such
notice (or, in the case of payment obligations, *** from the date of such
notice).  For the avoidance of doubt (and without limiting VIVUS’s remedies for
any other breaches by Menarini), Menarini’s uncured failure to pay the amount
set forth in Section 7.1 shall be deemed to be a material breach of this
Agreement.  Notwithstanding the above, VIVUS shall have the right to terminate
the Agreement immediately without notice in case of the breaches by Menarini
provided in Section 4.2(b), Section 4.2(c), Section 5.2(a), 5.5(b), and Section
5.6 of this Agreement.

 

(b)                                 Government Action.  VIVUS shall have the
right to terminate this Agreement immediately upon written notice to Menarini if
either of the following occurs, but only with respect to the affected
country(-ies) in the Menarini Territory:  (i) Menarini or its Affiliate involved
in the Commercialization of the Product has been convicted of a violation of the
Applicable Laws Menarini or its Affiliate, which conviction has value of res
judicata and which conviction prevents or renders commercially impracticable
Menarini or its Affiliates that are involved in the Commercialization of the
Product (as the case may be) from marketing, promoting, selling, or distributing
Product in a given country of the Menarini Territory; or (ii) Menarini or its
Affiliate involved in the Commercialization of the Product is excluded from the
access to the pharmaceutical market by the competent authorities in a given
country in the Menarini Territory.

 

(c)                                  EMA Requirements.  Menarini shall have the
right to terminate this Agreement immediately upon written notice to VIVUS if
the EMA or the European Commission requires any post-Regulatory Approval studies
under the Existing MAA that were not included in the opinion adopted by the
EMA’s Committee for Medicinal Products for Human Use and the Product Marketing
Authorization or if the QT Study results into any change of the SmPC of Product
which would reasonably have a negative impact on the Commercialization of the
Product in the Territory; provided, however, that Menarini shall only be
permitted to exercise such right during the *** following either (i) the date on
which Menarini first learns of such requirement or SmPC change or (ii) the date
on which Menarini receives notice from VIVUS that VIVUS is forgoing, pursuant to
Section 4.3(b), the further sharing of costs of the post-Regulatory Approval
studies of Product in the Menarini Territory (it being understood that
subsection (ii) is not applicable to any termination based on an SmPC change). 
For clarity, in the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

47

--------------------------------------------------------------------------------


 

event of such a termination, none of the payments made by Menarini prior to such
termination would be refundable.

 

(d)                                 Termination for Patent Challenge.  VIVUS may
terminate this Agreement in its entirety upon written notice to Menarini if
Menarini or any Affiliate, directly or indirectly, individually or in
association with any other person or entity, commences any action or proceeding
that challenges the validity, enforceability or scope of any VIVUS Patent in the
Menarini Territory.  In the event Menarini is aware that a sublicensee of its
license rights hereunder, directly or indirectly, individually or in association
with any other person or entity, commences any action or proceeding that
challenges the validity, enforceability or scope of any VIVUS Patent in the
Menarini Territory, Menarini shall promptly terminate the applicable
sublicense.  If Menarini does not terminate such sublicense within *** of
Menarini becoming aware of such challenge, VIVUS may terminate this Agreement in
its entirety upon written notice to Menarini.

 

(e)                                  Termination Upon Bankruptcy.  To the extent
permitted by Applicable Law, either Party shall have the right to terminate this
Agreement immediately by providing written notice, if: (i) the other Party
applies for or consents to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its assets, (ii) the
other Party makes a general assignment for the benefit of its creditors, (iii)
the other Party is dissolved or liquidated in full or in substantial part, (iv)
the other Party is the subject of voluntary or involuntary bankruptcy
proceedings instituted on behalf of or against such other Party (except for
involuntary bankruptcy proceedings which are dismissed within ***, or (v) the
other Party takes any corporate action for the purpose of effecting any of the
foregoing.

 

12.3                        Effect of Termination of the Agreement before the
expiration of the Term.  Upon termination of this Agreement for any reason
provided for in Section 12.2, the following shall apply (in addition to any
other rights and obligations under Section 12.6 or otherwise under this
Agreement with respect to such termination):

 

(a)                                 Licenses; Covenant.  The licenses granted to
Menarini under Section 2.2 shall terminate (and, as between the Parties, all
rights in the VIVUS Technology shall revert to VIVUS), and the license granted
to VIVUS in Section 2.3 shall automatically convert into an exclusive,
royalty-free license, with the right to grant sublicenses through multiple
tiers, under the Menarini Technology, to research, Develop, make, have made,
use, distribute, import, Promote, market, sell, offer for sale, and otherwise
Commercialize Product in the Menarini Territory and the VIVUS Territory.

 

(b)                                 Marks.  All rights in the VIVUS Trademarks
shall return to VIVUS, and Menarini shall assign to VIVUS any Menarini
Trademarks that are Controlled by Menarini and then being used to Commercialize
Product in the Menarini Territory.

 

(c)                                  Regulatory Materials.  Except to the extent
prohibited by Applicable Law, Menarini shall transfer and assign to VIVUS any
and all Regulatory Materials, Regulatory

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

48

--------------------------------------------------------------------------------


 

Approvals, and Pricing Approvals with respect to Product that are Controlled by
Menarini or its Affiliates (including the Product Marketing Authorization).

 

(d)                                 Transition Assistance.  Except in the case
of termination by Menarini pursuant to Section 12.2(a), Menarini shall provide
reasonable assistance, at no cost to VIVUS, as may be reasonably necessary for
VIVUS to commence or continue Developing, manufacturing and Commercializing the
Products in the Menarini Territory, including without limitation, upon request
of VIVUS, using reasonable efforts to (A) transfer any agreements or
arrangements with distributors that apply solely to the sale or supply of
Product in the Menarini Territory, and (B) amend any agreement or arrangements
with distributors that apply to some extent to the sale or supply of Products in
the Menarini Territory to transfer to VIVUS the rights solely with respect to
Product in the Menarini Territory.

 

(e)                                  Sublicense Agreements. The Parties agree
that upon termination of this Agreement for any reason, all sublicenses granted
by Menarini to Affiliates or Third Parties under the VIVUS Technology shall
immediately terminate.

 

12.4                        Certain Pre-Termination Liabilities.  Following
termination of this Agreement for any reason provided for in Section 12.2,
Menarini shall retain liability for payment of all gross to net sales deductions
(including returns, rebates and chargeback) of Products that were sold prior to
the effective date of termination.  To the extent that that any such deductions
are charged to or otherwise borne by VIVUS, Menarini shall reimburse VIVUS
promptly (but in any event no later than ***) following Menarini’s receipt of an
invoice therefor.

 

12.5                        Sales Volume.  Menarini shall use *** to ensure that
the average monthly sales volume of the Product leading up to the effective date
of termination does not substantially exceed the average monthly sales volume of
the Product for the *** period prior to date of the notice of termination, and
in any event Menarini shall not take any affirmative action to cause such
outcome.

 

12.6                        Accrued Liabilities; Other Remedies.  Termination or
expiration of this Agreement for any reason shall not release either Party from
any liability or obligation that already has accrued prior to such expiration or
termination (including any milestone or other payment that has been triggered by
an event occurring prior to the effective date of termination or expiration),
nor affect the survival of any provision hereof to the extent it is expressly
stated to survive such termination.  Termination or expiration of this Agreement
for any reason shall not constitute a waiver or release of, or otherwise be
deemed to prejudice or adversely affect, any rights, remedies or claims, whether
for damages or otherwise, that a Party may have hereunder or that may arise out
of or in connection with such termination or expiration.

 

12.7                        Rights in Bankruptcy.  All rights and licenses
granted under or pursuant to this Agreement by VIVUS and Menarini are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101 of the United States Bankruptcy Code.  The Parties agree that each
Party, as licensee of certain rights under this Agreement, shall retain and may
fully exercise all of

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

49

--------------------------------------------------------------------------------


 

its rights and elections under the United States Bankruptcy Code.  The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Party (such Party, the “Bankrupt Party”) under the United States
Bankruptcy Code, the other Party shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any intellectual property licensed to
such other Party and all embodiments of such intellectual property, which, if
not already in such other Party’s possession, shall be promptly delivered to it
(a) upon any such commencement of a bankruptcy proceeding upon such other
Party’s written request therefor, unless the Bankrupt Party elects to continue
to perform all of its obligations under this Agreement or (b) if not delivered
under clause (a), following the rejection of this Agreement by the Bankrupt
Party upon written request therefor by the other Party.

 

12.8                        Survival.  The following provisions shall survive
any expiration or termination of this Agreement for the period of time
specified:  Sections 2.3 (as amended by Section 12.3(a)), 4.13, 5.4 (second
sentence only and solely until assignment in Section 12.3(c) is complete), 7.10,
8.1, 12.3, 12.4, 12.6, 12.7, 12.8, 12.9; Articles 10, 11, 13, and 14; and any
necessary definitions in Article 1

 

12.9                        Liquidated Damages. If, within *** after termination
of this Agreement for any reason provided for in Section 12.2, Menarini has
failed or has been unable to transfer to VIVUS the Product Marketing
Authorization and any other Regulatory Approval(s) for the Product in the
Menarini Territory, Menarini shall pay to VIVUS the amount of €*** as liquidated
damages (and not as a penalty).  Menarini acknowledges that the actual damages
likely to result from Menarini’s failure to transfer such Regulatory Approval(s)
are difficult to estimate as of the Execution Date and would be difficult for
VIVUS to prove.  For the sake of convenience, the Parties have agreed to require
the payment of foregoing liquidated damages as compensation to VIVUS for
Menarini’s failure to transfer such Regulatory Approval(s), and the Parties do
not intend for this provision to serve as punishment for any such failure by
Menarini.  In the event that VIVUS is awarded economic damages pursuant to an
action against Menarini for failure to transfer to VIVUS the Product Marketing
Authorization and any other Regulatory Approval(s) for the Product in the
Menarini Territory, VIVUS agrees that any payments made by Menarini hereunder
shall be creditable against such damages award (unless such the applicable
court, arbitration panel, or other tribunal already took such payments into
account when calculating such damages award).

 

ARTICLE 13
DISPUTE RESOLUTION

 

13.1                        Disputes.  The Parties recognize that disputes as to
certain matters may from time to time arise during the Term which relate to
either Party’s rights and/or obligations hereunder.  It is the objective of the
Parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to litigation.  To accomplish this objective, the Parties agree to follow
the procedures set forth in this Article 13 if and when a dispute arises under
this Agreement.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

50

--------------------------------------------------------------------------------


 

(a)                                 Referred From Committee.  Any dispute,
controversy or difference arising from the JSC pursuant to Article 3 shall be
resolved in accordance with Section 3.5.

 

(b)                                 Arising Between the Parties.  Other than any
dispute, controversy or difference which may arise from the JSC, any disputes,
controversies or differences which may arise between the Parties out of or in
relation to or in connection with this Agreement, including any alleged failure
to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, then upon the request of either
Party, the Parties agree to meet and discuss in good faith a possible resolution
thereof, which good faith efforts shall include at least one in-person meeting
between the chief executive officers of each Party.  If the matter is not
resolved within *** following the request for discussions, either Party may then
invoke the provisions of Section 13.2.

 

13.2                        Arbitration.  Any dispute, controversy or claim
arising out of or relating to the validity, construction, interpretation,
enforceability, breach, performance, application or termination of this
Agreement that is not resolved pursuant to Section 13.1(b), except for a
dispute, claim or controversy under Section 13.10, shall be settled by binding
arbitration administered by JAMS pursuant to its Comprehensive Arbitration Rules
and Procedures of JAMS then in effect (the “JAMS Rules”), except as otherwise
provided herein.  The arbitration shall be governed by the United States Federal
Arbitration Act, 9 U.S.C. §§ 1-16 (the “Federal Arbitration Act”), to the
exclusion of any inconsistent state laws.  The United States Federal Rules of
Civil Procedure shall govern discovery and the rules of evidence for the
arbitration.  The arbitration will be conducted in San Francisco, California,
and the Parties consent to the personal jurisdiction of the United States
federal courts, for any case arising out of or otherwise related to this
arbitration, its conduct and its enforcement.  Any situation not expressly
covered by this Agreement shall be decided in accordance with the JAMS Rules.

 

13.3                        Arbitrator.  The arbitrator shall be one (1)
neutral, independent and impartial arbitrator selected from a pool of retired
federal judges or magistrates to be presented to the Parties by JAMS. Failing
the agreement of the Parties as to the selection of the arbitrator within ***,
the arbitrator shall be appointed by JAMS in accordance with the JAMS Rules.

 

13.4                        Decision.  The power of the arbitrator to fashion
procedures and remedies within the scope of this Agreement is recognized by the
Parties as essential to the success of the arbitration process.  The arbitrator
shall not have the authority to fashion remedies which would not be available to
a federal judge hearing the same dispute.  The arbitrator is encouraged to
operate on this premise in an effort to reach a fair and just decision.  Reasons
for the arbitrator’s decisions should be set forth in accordance with the JAMS
Rules.  Such a written decision shall be rendered by the arbitrator following a
full comprehensive hearing, no later than *** following the selection of the
arbitrator as provided for in Section 13.3.

 

13.5                        Award.  Any award shall be promptly paid in United
States dollars free of any tax, deduction or offset; and any costs, fees or
taxes incident to enforcing the award shall, to the maximum extent permitted by
Applicable Law, be charged against the Party resisting

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

51

--------------------------------------------------------------------------------


 

enforcement.  Each Party agrees to abide by the award rendered in any
arbitration conducted pursuant to this Article 13, and agrees that, subject to
the Federal Arbitration Act, judgment may be entered upon the final award in any
court of competent jurisdiction and that other courts may award full faith and
credit to such judgment in order to enforce such award.  The award shall include
interest from the date of the award until paid in full, at a rate fixed by the
arbitrator and the arbitrator may, in his or her discretion, award pre-judgment
interest.  With respect to money damages, nothing contained herein shall be
construed to permit the arbitrator or any court or any other forum to award
punitive or exemplary damages.  By entering into this agreement to arbitrate,
the Parties expressly waive any claim for punitive or exemplary damages.

 

13.6                        Costs.  Each Party shall bear its own legal fees. 
The arbitrator shall assess his or her costs, fees and expenses against the
Party losing the arbitration and shall require such losing Party to reimburse
the other Party for all of its reasonable attorneys’ fees, costs, and
disbursements arising out of the arbitration (including, for example, expert
witness fees and expenses, photocopy charges, travel expenses, and so on). 
Notwithstanding the foregoing, if the arbitrator believes that neither Party is
the clear loser, the arbitrator shall divide his or her costs, fees, and
expenses according to his or her sole discretion, and each Party shall bear its
own attorney’s fees, costs, and disbursements arising out of the arbitration.

 

13.7                        Injunctive Relief.  Provided a Party has made a
sufficient showing under the rules and standards set forth in the Federal Rules
of Civil Procedure and applicable case law, the arbitrator shall have the
freedom to invoke, and the Parties agree to abide by, injunctive measures after
either Party submits in writing for arbitration claims requiring immediate
relief.  Additionally, nothing in this Article 13 will preclude either Party
from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding.

 

13.8                        Confidentiality.  The arbitration proceeding shall
be confidential and the arbitrator shall issue appropriate protective orders to
safeguard each Party’s Confidential Information.  Except as required to comply
with Applicable Laws, including rules and regulations promulgated by the SEC,
The NASDAQ Stock Market or any securities exchanges, no Party shall make (or
instruct the arbitrator to make) any public announcement with respect to the
proceedings or decision of the arbitrator without prior written consent of the
other Party.  The existence of any dispute submitted to arbitration, and the
award, shall be kept in confidence by the Parties and the arbitrator, except as
required in connection with the enforcement of such award or as otherwise
required by Applicable Law.

 

13.9                        Survivability.  Any duty to arbitrate under this
Agreement shall remain in effect and be enforceable after termination of this
Agreement for any reason.

 

13.10                 Patent and Trademark Disputes.  Any dispute, controversy
or claim relating to the scope, validity, enforceability or infringement of the
VIVUS Patents, VIVUS Trademarks, or

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

52

--------------------------------------------------------------------------------


 

Menarini Trademarks shall be submitted to a court of competent jurisdiction in
the country in which such patent or trademark rights were granted or arose.

 

ARTICLE 14
MISCELLANEOUS

 

14.1                        Entire Agreement; Amendment.  This Agreement,
including the Exhibits hereto, sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings between the Parties with respect to the subject matter hereof,
including, the Existing Confidentiality Agreement.  The foregoing shall not be
interpreted as a waiver of any remedies available to either Party as a result of
any breach, prior to the Execution Date, by the other Party of its obligations
pursuant the Existing Confidentiality Agreement.  There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth herein
and therein.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

 

14.2                        Force Majeure.  Both Parties shall be excused from
the performance of their obligations under this Agreement to the extent that
such performance is prevented by force majeure and the nonperforming Party
promptly provides notice of the prevention to the other Party.  Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes reasonable efforts to remove the condition. 
For purposes of this Agreement, force majeure shall mean conditions beyond the
control of the Parties, including an act of God, war, civil commotion, terrorist
act, labor strike or lock-out, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe, and failure of plant or machinery
(provided that such failure could not have been prevented by the exercise of
skill, diligence, and prudence that would be reasonably and ordinarily expected
from a skilled and experienced person engaged in the same type of undertaking
under the same or similar circumstances).  Notwithstanding the foregoing, a
Party shall not be excused from making payments owed hereunder because of a
force majeure affecting such Party.

 

14.3                        Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement, and shall be addressed to the appropriate Party at the address
specified below or such other address as may be specified by such Party in
writing in accordance with this Section 14.3, and shall be deemed to have been
given for all purposes when received, if hand-delivered or by means of facsimile
or other electronic transmission, or one Business Day after being sent by a
reputable overnight delivery service.

 

If to VIVUS:

 

With a copy to:

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

53

--------------------------------------------------------------------------------


 

If to Menarini:

 

With a copy to:

 

For details see Exhibit G in attachment.

 

14.4                        No Strict Construction; Headings; Interpretation. 
This Agreement has been prepared jointly and shall not be strictly construed
against either Party.  Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.  The headings of each Article and Section in
this Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.  The definitions of the terms herein apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun will include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including” will
be deemed to be followed by the phrase “without limitation.”  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference to any laws herein will be construed as referring to such laws and any
rules or regulations promulgated thereunder as from time to time enacted,
repealed or amended, (c) any reference herein to any person will be construed to
include the person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto or to engage in discussions relating to such terms except as such Party
may determine in such Party’s sole discretion, except as expressly provided in
this Agreement, (f) as applied to a Party, the word “will” shall be construed to
have the same meaning and effect as the word “shall,” and (g) all references
herein without a reference to any other agreement to Articles, Sections, or
Exhibits will be construed to refer to Articles, Sections, and Exhibits of or to
this Agreement.

 

14.5                        Assignment.  Neither Party may assign or transfer
this Agreement or any rights or obligations hereunder without the prior written
consent of the other, except that a Party may

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

54

--------------------------------------------------------------------------------


 

make such an assignment without the other Party’s consent to such Party’s
Affiliate or to a successor to all or substantially all of the assets or
business of such Party to which this Agreement pertains.  Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other Party, expressly assume performance of such rights and/or
obligations.  Notwithstanding any assignment of this Agreement, the assigning
Party shall remain liable for performance of its obligations hereunder, unless
the non-assigning Party agrees otherwise in writing.  The VIVUS Technology shall
exclude any intellectual property held or developed by a permitted successor of
VIVUS prior to the transaction in which it became a successor of such Party, and
the Menarini Technology shall exclude any intellectual property held or
developed by a permitted successor of Menarini prior to the transaction in which
it became a successor of such Party.  Any assignment or attempted assignment by
either Party in violation of the terms of this Section 14.5 shall be null, void
and of no legal effect.

 

14.6                        Records Retention.  Each of VIVUS and Menarini will
maintain complete and accurate records pertaining to its activities under this
Agreement, including records pertaining to Development or Commercialization of
any Products and reports and information provided to any Regulatory Authority or
other governmental authority, in accordance with Applicable Law. Each of VIVUS
and Menarini will retain such records for a duration prescribed by Applicable
Law, but not in any event for less than *** after the Effective Date (or longer
if a Party is notified, ordered or otherwise required to maintain such records
for a longer period in connection with a legal proceeding or government
investigation).

 

14.7                        Governing Law.  Resolution of all disputes arising
out of or related to this Agreement or the validity, construction,
interpretation, enforcement, breach, performance, application or termination of
this Agreement and any remedies relating thereto, shall be governed by and
construed under the substantive laws of the State of California, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

14.8                        Successors and Assigns; No Third Party
Beneficiaries.  This Agreement will be binding upon and inure to the benefit of
the Parties and their successors and permitted assigns.  No provision of this
Agreement, express or implied, is intended to or will be deemed to confer upon
Third Parties any right, benefit, remedy, claim, liability, reimbursement, claim
of action or other right of any nature whatsoever under or by reason of this
Agreement other than the Parties and, to the extent provided in Sections 10.1
and 10.2, the Indemnified Parties.  Without limitation, this Agreement will not
be construed so as to grant employees of either party in any country any rights
against the other Party pursuant to the laws of such country.

 

14.9                        Performance by Affiliates.  Any obligation of VIVUS
under or pursuant to this Agreement may be satisfied, met or fulfilled, in whole
or in part, at VIVUS’s sole and exclusive option, either by VIVUS directly or by
any Affiliate of VIVUS that VIVUS causes to satisfy, meet or fulfill such
obligation, in whole or in part.  Any obligation of Menarini under or pursuant
to this Agreement may be satisfied, met or fulfilled, in whole or in part, at
Menarini’s sole and exclusive option, either by Menarini directly or by any
Affiliate of Menarini that Menarini

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

55

--------------------------------------------------------------------------------


 

causes to satisfy, meet or fulfill such obligation, in whole or in part.  Each
of the Parties guarantees the performance of all actions, agreements and
obligations to be performed by any Affiliates of such Party under the terms and
conditions of this Agreement, and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.  Any breach by
a Party’s Affiliate of any of such Party’s obligations under this Agreement
shall be deemed a breach by such Party, and the other Party may proceed directly
against such Party without any obligation to first proceed against such Party’s
Affiliate.

 

14.10                 Further Assurances and Actions.  Each Party, upon the
request of the other Party, without further consideration, will do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged or
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney, instruments and assurances as may be reasonably
necessary to effect complete consummation of the transactions contemplated by
this Agreement, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement. 
The Parties agree to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be
reasonably necessary in order to consummate or implement expeditiously the
transactions contemplated by this Agreement.

 

14.11                 Compliance with Applicable Law.  Each Party shall comply
with all Applicable Laws in the course of performing its obligations or
exercising its rights pursuant to this Agreement.  Either Party, in performing
this Agreement, represents and warrants that it shall fully and absolutely
comply with the provisions of any Applicable Law intended to prevent corruption
and/or bribery (e.g., national laws adopted and implemented pursuant to the
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, including but not necessarily limited to the United
States Foreign Corrupt Practices Act of 1977, as amended, and the German Act on
Combating Bribery of Foreign Public Officials In International Business
Transactions of 1998 and related legislation) as are in force from time to time
(hereinafter referred to as the “Anti-Bribery Laws”), commits itself to adopt
all necessary measures to prevent violation of the Anti-Bribery Laws.  Without
limiting the foregoing, either Party agrees that it will not, in the conduct of
its performance under this Agreement, offer, pay, give, or promise to pay or
give, directly or indirectly, any payment or gift of any money or thing of value
to (i) any government official (which term shall, for purposes of this Section
14.11, include without limitation health care providers in state-run hospitals
and health care systems and decision-makers in state-owned or -controlled
enterprises) to influence any acts or decisions of such official or to induce
such official to use his influence with any government to effect or influence
the decision of such government in order to assist the Party in its performance
of its obligations under this Agreement or to benefit either of the Parties;
(ii) any political party or candidate for public office for such purpose; or
(iii) any person if either Party knows or has reason to know that such money or
thing of value will be offered, promised, paid, or given, directly or
indirectly, to any official, political party, or candidate for such purpose. A
defaulting Party shall hold harmless and indemnify the other Party from any and
all claim, expense, fine, sanction, prejudice, obligations, consequences or
adverse implications that may arise resulting from the conduct of the defaulting
Party violating the Anti-Bribery Laws.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

56

--------------------------------------------------------------------------------


 

14.12                 Severability.  If any one or more of the provisions of
this Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

14.13                 No Waiver.  Any delay in enforcing a Party’s rights under
this Agreement or any waiver as to a particular default or other matter shall
not constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

 

14.14                 Independent Contractors.  Each Party shall act solely as
an independent contractor, and nothing in this Agreement shall be construed to
give either Party the power or authority to act for, bind, or commit the other
Party in any way.  Nothing herein shall be construed to create the relationship
of partners, principal and agent, or joint-venture partners between the Parties.

 

14.15                 Counterparts.  This Agreement may be executed in one (1)
or more counterparts, including by facsimile or other electronic transmission,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Execution Date.

 

VIVUS INTERNATIONAL, L.P.

 

BERLIN-CHEMIE AG

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Y. Tam

/s/ Timothy E. Morris

 

By:

/s/ Dr R. Uppenkamp

/s/ Dr A. Sebastio

 

 

 

 

 

Name:

Peter Y. Tam

Timothy E. Morris

 

Name:

Dr R. Uppenkamp

Dr A. Sebastio

 

 

 

 

 

Title:

President

CFO

 

Title:

CEO

CFO

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

57

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A                                          VIVUS Patents

 

Exhibit B                                          VIVUS Trademarks

 

Exhibit C                                          Commercialization and Medical
Affairs Plan

 

Exhibit D                                          Supply Agreement

 

Exhibit E                                          Additional Financial Terms

 

Exhibit F                                           Press Release

 

Exhibit G                                         References

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

58

--------------------------------------------------------------------------------


 

EXHIBIT A

VIVUS PATENTS

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

59

--------------------------------------------------------------------------------


 

EXHIBIT B

VIVUS TRADEMARKS

 

Country in Menarini Territory

 

Application
Number/Registration
Number

 

Filing date

 

Status

***

 

***

 

***

 

***

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

60

--------------------------------------------------------------------------------


 

EXHIBIT C

COMMERCIALIZATION AND MEDICAL AFFAIRS PLAN

 

[To be completed after signing]

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

61

--------------------------------------------------------------------------------


 

EXHIBIT D

SUPPLY AGREEMENT

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

62

--------------------------------------------------------------------------------


 

EXHIBIT E

ADDITIONAL FINANCIAL TERMS

 

Additional Royalty Payments for Product (solely during MTPC Royalty Period):

 

Annual Total MTPC
Agreement Net Sales

 

Royalty Percentage

Portion up to US$***

 

***% of MTPC Agreement Net Sales related to the Menarini Territory

 

 

 

Portion in excess of US$***

 

***% of MTPC Agreement Net Sales related to the Menarini Territory

 

Additional Milestone Payments:

 

·                  US$*** upon obtainment of the first regulatory approval of
Product in any of the United Kingdom, Germany, France, Italy, or Spain.

·                  A pro-rata share of US $*** sales milestone, due when for the
first time the total MTPC Agreement Net Sales during any calendar year of
Product sold by VIVUS, its Affiliates, and sublicensees exceed US$***.  ***

 

Trademark Royalty Payments:

 

In consideration for the trademark license granted in Section 2.2(b) and the use
of the trademarks associated with the Product and the VIVUS Technology, Menarini
shall (a) during *** following the expiration of the MTPC Royalty Period in a
particular country in the Menarini Territory, pay to VIVUS a royalty equal to
*** percent (***%) of MTPC Agreement Net Sales of Products in such country; and
(b) during *** following the end of the Royalty Term in such country, pay to
VIVUS a royalty equal to *** percent (***%) of MTPC Agreement Net Sales of
Products in such country.  Thereafter, *** royalties shall be owed with respect
to MTPC Agreement Net Sales of Product in such country.  For the avoidance of
doubt, the foregoing royalty shall be owed on MTPC Agreement Net Sales of all
Products, regardless of whether such Products are sold under the VIVUS
Trademarks.

 

As used in this Exhibit E, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth below:

 

“Bulk Drug Substance” means any Licensed Compound in bulk form which, if
appropriately formulated and finished, would constitute Final Product.

 

“CMO” shall mean any entity (other than MTPC or VIVUS or their respective
affiliates) to replace MTPC as the sole supplier of the Bulk Drug Substance that
manufacturers Bulk Drug Substance, including an assignee or sublicensee under
the MTPC Agreement (other than MTPC or VIVUS or their respective affiliates).

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

63

--------------------------------------------------------------------------------


 

“Final Product” means any product which has been manufactured into a final
dosage form, packaged and labeled for any therapeutic use in humans, and which
contains the Licensed Compound as an active ingredient.

 

“Licensed Compound” means all the compounds which are selective
phosphodiesterase type-5 inhibitors, which compounds are contained within a
claim of any unexpired VIVUS Patent no matter when filed or in a claim of a
pending application for a VIVUS Patent no matter when filed which is being
prosecuted in good faith by or on behalf of MTPC or its Affiliate, including the
Compound.

 

“MTPC Agreement Net Sales” means, with respect to a Final Product, the amount
invoiced by VIVUS, its affiliates and their sublicensees (each, a “Seller”) for
sales of such Product to a Customer (as defined below), less estimates which
will be adjusted to actual on a periodic basis of:

 

(a)                                 Sales returns (to the extent that customary
practice is to allow the Customer to return Seller a Final Product expired or
will expire unsold, or in the event of a Final Product recall, rejections or
damaged Final Product);

 

(b)                                 Discounts (including prompt pay cash
discounts, patient cash discounts, price reductions and incentive programs,
rebates, trade and quantity discounts, purchase volume discounts, patient co-pay
assistance, price reduction programs, retroactive price adjustments, sales
coupons, etc.) to managed care organizations, or to federal, state and local
governments, or to the Customer;

 

(c)                                  Wholesaler fees, inventory management
agreement fees and specialty pharmacy fees, which are commercially reasonable
and customary fees paid by Seller to the Customer;

 

(d)                                 Chargebacks incurred or paid by Seller to
government entities (Seller’s programs with government entities whereby pricing
on a Final Product by Seller to the participating entities is extended below
wholesaler list price);

 

(e)                                  Managed health care rebates and other
contract discounts (including rebates, administrative fees, reimbursements and
discounts to managed health care and pharmacy benefit organizations which manage
prescription drug programs and prescription drug plans covering the Medicare
Part D drug benefit or similar government programs in addition to their
commercial plans, as well as other contract counterparties such as hospitals and
group purchasing organizations);

 

(f)                                   Medicaid or similar government rebates
(local, state and federal government-managed Medicaid or similar programs as
well as certain other qualifying Federal, state and local government programs
(or their respective agencies, purchasers and reimbursers) whereby discounts and
rebates are provided by Seller to participating federal, state and local
government entities);

 

(g)                                  Taxes, duties and other governmental
charges levied on, absorbed or otherwise imposed on sale of a Final Product,
including value-added taxes, or other governmental charges otherwise measured by
the billing amount, when separately included on a billing by Seller to the
Customer, as adjusted for rebates and refunds, but specifically excluding taxes
based on net income of Seller;

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

64

--------------------------------------------------------------------------------


 

(h)                                 Freight, postage, shipping and insurance
charges actually allowed or paid for delivery of Final Product, to the extent
billed as a separate line item by Seller to the Customer; and

 

(i)                                     Customs duties, surcharges and other
governmental charges incurred in connection with the exportation or importation
of Final Product, to the extent billed as a separate line item by Seller to the
Customer.

 

It is understood and agreed that (x) sales or transfers of Final Products
between VIVUS, its affiliates and their sublicensees shall not constitute “MTPC
Agreement Net Sales” unless such party is an end-user of such product and (y)
“Customer” shall mean any entity (other than MTPC or VIVUS or their respective
affiliates or their sublicensees) that is invoiced by Seller in a commercial
arms-length transaction for the sale of Final Product in VIVUS’s Licensed
Territory.

 

“MTPC Royalty Period” means a period commencing on the first day of the calendar
quarter following the calendar quarter in which the MTPC Supply Period expired
and expiring, on a country-by-country and Product-by-Product basis, upon the
later of (a) ten (10) years after Product Launch of such Product and (b)
expiration of the last to expire patents within the VIVUS Patents covering such
Product in such country.

 

“MTPC Supply Period” means a period commencing on August 1, 2012, and expiring
upon the earlier of (i) the last day of the calendar quarter ]in which VIVUS
notifies MTPC in writing that CMO (as hereinafter defined) assumes all of the
manufacturing of the Bulk Drug Substance required by VIVUS for commercial use in
its territory or (ii) the 30th day of June, 2015.

 

“VIVUS’s Licensed Territory” means all the countries in the world excluding
Japan, Democratic People’s Republic of Korea (North Korea), Republic of Korea
(South Korea), People’s Republic of China (PRC including Hong Kong and Macao),
Republic of China (Taiwan), Singapore, Indonesia, Malaysia, Thailand, Vietnam
and the Philippines.

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

65

--------------------------------------------------------------------------------


 

EXHIBIT F

PRESS RELEASE

 

GRAPHIC [g137281ke15i001.jpg]

GRAPHIC [g137281ke15i002.jpg]

 

VIVUS, Inc.

Menarini GROUP

Timothy E. Morris

Valeria Speroni Cardi

Chief Financial Officer

Head of Press office

morris@vivus.com

pressoffice@menarini.com

650-934-5200

 

 

 

Investor Relations: The Trout Group

 

Brian Korb

 

bkorb@troutgroup.com

 

646-378-2923

 

 

VIVUS ANNOUNCES AVANAFIL PARTNERSHIP WITH MENARINI

Menarini to Launch and Market SPEDRA in 40 Countries in Europe and Abroad

 

VIVUS to Receive Upfront Payment Plus Milestones and Royalties Over the Term of
the Agreement

 

MOUNTAIN VIEW, Calif., July 9, 2013 — VIVUS, Inc. (NASDAQ: VVUS) today announced
that it has entered into a License and Commercialization Agreement and a Supply
Agreement with Menarini and its wholly-owned subsidiary BERLIN-CHEMIE
AG/MENARINI, to commercialize and promote SPEDRA™ (avanafil) in over 40 European
countries plus Australia and New Zealand.  SPEDRA is a new phosphodiesterase-5
inhibitor (PDE5-i) approved under the trade name STENDRA™  by the U.S. FDA in
April 2012 and by the European Commission (EC) in June 2013 for the treatment of
erectile dysfunction (ED).

 

The Menarini Group is the leading Italian pharmaceutical company in the world
with over 125 years of history. Menarini, a private company headquartered in
Florence, Italy, has a 2012 turnover of more than €3.2 billion ($4.2 billion)
and has over 16,000 employees worldwide.  In the EU, Menarini expects to field a
sales force of 1,350 representatives to promote SPEDRA.

 

“Menarini will be an excellent partner for SPEDRA,” stated Timothy E. Morris,
senior vice president, global corporate development and finance and CFO of
VIVUS, Inc. “Menarini has tremendous know how and marketing capabilities
throughout Europe and has already established a presence in men’s health with
the acquisition last year of Priligy® (Dapoxetine) for treatment of premature
ejaculation (PE). The licensing process was competitive and Menarini was chosen
for their extensive presence in their territories and their history of
successful drug launches across Europe.  We look forward to a long and
productive collaboration with Menarini.”

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

66

--------------------------------------------------------------------------------


 

VIVUS will receive an upfront payment and various approval and sales milestones
plus royalties on SPEDRA sales.  Within the first year, VIVUS is expected to
receive approximately €39 million (or approximately $51 million at current
exchange rates) including upfront payments totaling €16 million (or
approximately $21 million at current exchange rates). Menarini will also
reimburse VIVUS for payment made to cover various obligations to
Mitsubishi-Tanabe Pharma Company (MTPC) during the term of the agreement.  VIVUS
is eligible to receive up to €79 million (or approximately $102 million at
current exchange rates) in milestones and other payments over the life of the
agreement in addition to royalties. The agreement will continue on a
country-by-country basis in the Menarini Territory, until the latest of:
expiration of the last-to-expire valid VIVUS patent covering SPEDRA; data
protection covering SPEDRA; or ten (10) years after the SPEDRA product launch. 
VIVUS and Menarini also entered into a supply agreement whereby VIVUS will
supply Menarini with commercial product.

 

“SPEDRA is an important addition into our commercial portfolio.  The rapid onset
of action and unique profile make SPEDRA an important treatment option for men
with ED,” stated Alberto Giovanni Aleotti, vice chairman of Menarini Group. “We
are eagerly preparing for the launch of SPEDRA, which we expect to occur in the
major EU countries early next year”.

 

Aquilo Partners, L.P. acted as the exclusive advisor to VIVUS on the Menarini
transaction.

 

Priligy® (Dapoxetine) is the first oral medication approved for “on-demand”
treatment of PE.

 

ED is considered a disease of vascular origins in many patients and affects
approximately 52 percent of men between the ages of 40 and 70. Prevalence
increases with age and can be caused by a variety of factors, including
medications (anti-hypertensives, histamine receptor antagonists); lifestyle
(tobacco, alcohol use, drug use); diseases (diabetes, vascular conditions,
metabolic syndrome, obesity), and spinal cord injuries. Left untreated, ED can
negatively impact relationships and self-esteem, causing feelings of
embarrassment and guilt. However, about half of men being treated with currently
available PDE5 inhibitors are dissatisfied with treatment. The market
opportunity for ED medical treatments continues to grow, with worldwide sales
exceeding $5.5 billion in 2012.

 

About Avanafil

 

SPEDRA™, the trade name for avanafil in the EU, has just been approved by the
EMA for the treatment of erectile dysfunction in the EU.

 

STENDRA is approved by the FDA for the treatment of erectile dysfunction in the
U.S. VIVUS, through collaboration arrangements with third parties, intends to
market and sell STENDRA in the U.S. and under the trade name SPEDRA in the EU
and other territories outside the U.S. Avanafil is licensed from Mitsubishi
Tanabe Pharma Corporation (MTPC). VIVUS owns worldwide development and
commercial rights to avanafil for the treatment of sexual dysfunction, with the
exception of certain Asian-Pacific Rim countries.

 

VIVUS is currently in discussions with potential partners to commercialize
STENDRA in the

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

67

--------------------------------------------------------------------------------


 

U.S. and other territories throughout the world.

 

Currently, it is recommended that STENDRA should be taken approximately 30
minutes before sexual activity. STENDRA should not be taken more than once per
day.  For more information about STENDRA, please visit www.Stendra.com.

 

About VIVUS

 

VIVUS is a biopharmaceutical company commercializing and developing innovative,
next-generation therapies to address unmet needs in obesity, sleep apnea,
diabetes and sexual health. For more information about the company, please visit
www.vivus.com.

 

Certain statements in this press release are forward-looking within the meaning
of the Private Securities Litigation Reform Act of 1995 and are subject to
risks, uncertainties and other factors, including risks and uncertainties
related the launch and commercialization of SPEDRA in the EU, Australia and New
Zealand. These risks and uncertainties could cause actual results to differ
materially from those referred to in these forward-looking statements. The
reader is cautioned not to rely on these forward-looking statements. Investors
should read the risk factors set forth in VIVUS’s Form 10-K for the year ending
December 31, 2012, as amended by the Form 10-K/A filed on April 30, 2013 and by
the Form 10-K/A filed on June 12, 2013, and periodic reports filed with the
Securities and Exchange Commission. VIVUS does not undertake an obligation to
update or revise any forward-looking statements.

 

About the MENARINI GROUP

 

Menarini is an international pharmaceutical company with over 16,000 employees
worldwide and a presence in more than 100 countries in Europe, Asia, Latin
America, Africa and the Middle East, and has a 2012 turnover of more than €3.2
billion ($4.2 billion). Research and internationalization represent the main
areas of strategic development for its future. The Group has 14 manufacturing
sites located in Italy and abroad where over 545 million packages/year are
produced and distributed throughout the five continents; thus, allowing Menarini
to contribute to the health of patients all over the world with its high quality
standards.

 

Menarini Group- Valeria Speroni Cardi, Head of Menarini Group Press office -
pressoffice@menarini.com

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

68

--------------------------------------------------------------------------------


 

EXHIBIT G

REFERENCES

 

SEE ARTICLE 14.3

 

If to VIVUS:

VIVUS, Inc.

 

351 E. Evelyn Avenue

 

Mountain View, CA 94041

 

Attention: General Counsel

 

Fax: (650) 934-5320

 

 

With a copy to:

Hogan Lovells US LLP

 

525 University Avenue

 

3rd Floor

 

Palo Alto, CA 94301

 

Attention: Shane Albright, Partner

 

Fax: (650) 463-4199

 

 

If to Menarini:

Berlin-Chemie AG,

 

Glienicker Weg 125-127

 

12489 Berlin, Germany

 

Attention: CFO

 

Fax: +49 3067073443

 

 

With a copy to:

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

69

--------------------------------------------------------------------------------